Exhibit 10.3

INTERCREDITOR AGREEMENT

by and among

WILMINGTON TRUST, NATIONAL ASSOCIATION

as Initial First Lien Administrative Agent and as Initial First Lien Collateral
Agent

WILMINGTON TRUST, NATIONAL ASSOCIATION

as Initial Second Lien Administrative Agent and as Initial Second Lien
Collateral Agent

EACH ADDITIONAL REPRESENTATIVE

as defined herein,

HORNBECK OFFSHORE SERVICES, INC.

as the Company

and

THE VARIOUS ENTITIES NAMED IN THIS AGREEMENT

as Grantors

Dated as of

February 7, 2019



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT is dated as of February 7, 2019, and entered into
by and among HORNBECK OFFSHORE SERVICES, INC., a Delaware corporation (the
“Company”), HORNBECK OFFSHORE SERVICES, LLC, a Delaware limited liability
company (the “Co-Borrower”), each other Grantor (as hereinafter defined),
WILMINGTON TRUST NATIONAL ASSOCIATION, as administrative agent under the Initial
First Lien Term Loan Agreement (as hereinafter defined) (in such capacity,
together with its successors and permitted assigns from time to time, the
“Initial First Lien Administrative Agent”) and as Authorized Collateral Agent
(as hereinafter defined) for the Initial First Lien Secured Parties (as
hereinafter defined) (in such capacity, together with its successors and
permitted assigns from time to time, the “Initial First Lien Collateral Agent”),
WILMINGTON TRUST NATIONAL ASSOCIATION, as administrative agent under the Initial
Second Lien Term Loan Agreement (in such capacity, together with its successors
and permitted assigns from time to time, the “Initial Second Lien Administrative
Agent”) and as Authorized Collateral Agent for the Initial Second Lien Secured
Parties (as hereinafter defined) (in such capacity, together with its successors
and permitted assigns from time to time, the “Initial Second Lien Collateral
Agent”), and each other Additional Representative that from time to time becomes
party hereto.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Initial First Lien Collateral Agent (for itself and on behalf
of the Initial First Lien Secured Parties), the Initial First Lien
Administrative Agent (for itself and on behalf of the Initial First Lien Secured
Parties), the Initial Second Lien Collateral Agent (for itself and on behalf of
the Initial Second Lien Secured Parties), the Initial Second Lien Administrative
Agent (for itself and on behalf of the Initial Second Lien Secured Parties),
following the joinder to this Agreement, each Additional First Lien
Representative (for itself and on behalf of the Additional First Lien Secured
Parties under the applicable Additional First Lien Indebtedness), following its
joinder to this Agreement, each Additional Second Lien Representative (for
itself and on behalf of the Additional Second Lien Secured Parties under the
applicable Additional Second Lien Indebtedness) and, following its joinder to
this Agreement, each Third Lien Representative (for itself and on behalf of the
Third Lien Secured Parties under the applicable Third Lien Indebtedness) agree
as follows:

ARTICLE I.

DEFINED TERMS

Section 1.1 Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

“Additional First Lien Agreement” means each indenture, credit facility or other
agreement (other than the Initial First Lien Term Loan Agreement), entered into
in compliance with this Agreement, pursuant to which any one or more Grantors
incurs Additional First Lien Indebtedness.



--------------------------------------------------------------------------------

“Additional First Lien Financing Documents” means, collectively, with respect to
any Additional First Lien Obligations, each Additional First Lien Agreement and
each guarantee, collateral agreement and any intercreditor or joinder agreement
among any Additional First Lien Secured Parties with respect to such Additional
First Lien Obligations (or binding upon them through one or more of their
representatives), to the extent such are effective at the relevant time, or
other similar agreement entered into by any Grantor in connection with any
Additional First Lien Agreement.

“Additional First Lien Indebtedness” has the meaning assigned to that term in
Section 5.5(b).

“Additional First Lien Obligations” means the “Indebtedness” (or the equivalent
term) as defined in the applicable Additional First Lien Financing Documents and
all other obligations of the Grantors from time to time arising under or in
respect of the due and punctual payment of (a) the principal of and premium, if
any, and interest (including interest accruing during the pendency of any
Insolvency or Liquidation Proceeding, regardless of whether allowed or allowable
in such proceeding) on the Indebtedness for borrowed money outstanding under
each Additional First Lien Agreement, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, and
(b) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any Insolvency
or Liquidation Proceeding, regardless of whether allowed or allowable in such
proceeding), of the Grantors under the Additional First Lien Financing Documents
owing to the Additional First Lien Secured Parties (in their capacity as such).

“Additional First Lien Representative” means the administrative agent, trustee
or similar entity for the lenders or holders of obligations, as applicable,
under any Additional First Lien Agreement, together with its successors and
permitted assigns.

“Additional First Lien Secured Party” means at any relevant time, subject to
Section 5.5, the First Lien Collateral Agent, each Additional First Lien
Representative and each holder of Additional First Lien Indebtedness.

“Additional Representative” means any Additional First Lien Representative, any
Additional Second Lien Representative or any Third Lien Representative.

“Additional Second Lien Agreement” means each indenture, credit facility or
other agreement (other than the Initial Second Lien Term Loan Agreement),
entered into in compliance with this Agreement, pursuant to which any one or
more Grantors incurs Additional Second Lien Indebtedness.

“Additional Second Lien Financing Documents” means, collectively, with respect
to any Additional Second Lien Obligations, each Additional Second Lien
Agreement, each guarantee, collateral agreement and any intercreditor or joinder
agreement among any Additional Second Lien Secured Parties with respect to such
Additional Second Lien Obligations (or binding upon them through one or more of
their representatives), to the extent such are effective at the relevant time,
or other similar agreement entered into by any Grantor in connection with any
Additional Second Lien Agreement.

 

-2-



--------------------------------------------------------------------------------

“Additional Second Lien Indebtedness” means Indebtedness that was incurred in
compliance with Section 5.7 that represents Second Lien Obligations.

“Additional Second Lien Obligations” means the “Indebtedness” (or the equivalent
term) as defined in the applicable Additional Second Lien Financing Documents
and all other obligations of the Grantors from time to time arising under or in
respect of the due and punctual payment of (a) the principal of and premium, if
any, and interest (including interest accruing during the pendency of any
Insolvency or Liquidation Proceeding, regardless of whether allowed or allowable
in such proceeding) on the Indebtedness for borrowed money outstanding under
each Additional Second Lien Agreement, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, and
(b) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any Insolvency
or Liquidation Proceeding, regardless of whether allowed or allowable in such
proceeding), of the Grantors under the Additional Second Lien Financing
Documents owing to the Additional Second Lien Secured Parties (in their capacity
as such).

“Additional Second Lien Representative” means the administrative agent, trustee
or similar entity for the lenders or holders of obligations, as applicable,
under the Additional Second Lien Agreement, together with its successors and
permitted assigns.

“Additional Second Lien Secured Parties” means at any relevant time, subject to
Section 5.7, the Second Lien Collateral Agent, each Additional Second Lien
Representative and each holder of Additional Second Lien Indebtedness.

“Agreement” means this Intercreditor Agreement.

“Authorized Collateral Agent” unless specified otherwise in the First Lien
Financing Documents, the Second Lien Financing Documents or the Third Lien
Financing Documents, as applicable, means the Person or Persons authorized by
the related Secured Parties to act on their behalf with respect to their Liens
or the obligations owed to them under such Secured Parties’ respective
agreements.

“Bankruptcy Code” means Title I of the Bankruptcy Reform Act of 1978, as amended
and codified as Title 11 of the United States Code.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors, including the Mexican Ley de Concursos
Mercantiles.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, that has been granted as First Lien Collateral, Second Lien
Collateral and Third Lien Collateral, including the U.S.-flag vessels and the
Mexican-flag vessels listed on Schedules 1 and 2 hereto, respectively.

 

-3-



--------------------------------------------------------------------------------

“Company” has the meaning assigned to that term in the recitals hereto.

“Debt Representative” means the Initial First Lien Administrative Agent, the
Initial Second Lien Administrative Agent, each Additional First Lien
Representative, each Additional Second Lien Representative and each Third Lien
Representative.

“DIP Financing” has the meaning assigned to that term in Section 6.1.

“Discharge of First Lien Obligations” means, except to the extent otherwise
provided in Section 5.5 hereof, (a) payment in full in cash of the principal of,
interest (including interest accruing on or after the commencement of any
Insolvency or Liquidation Proceeding at the rate set forth in the First Lien
Financing Documents, whether or not allowed or allowable in such proceeding) and
premium (if any) on all First Lien Obligations outstanding under the First Lien
Financing Documents, (b) payment in full in cash of all other First Lien
Obligations that are due and payable or otherwise accrued and owing at or prior
to the time such principal and interest are paid or commitments referred to in
the following clause (c) are terminated (other than any contingent obligations
for which no demand or claim has been made), and (c) termination of all other
commitments of the First Lien Secured Parties to extend credit under the First
Lien Financing Documents.

“Discharge of Second Lien Obligations” means, except to the extent otherwise
provided in Section 5.7 hereof, (a) payment in full in cash of the principal of,
interest (including interest accruing on or after the commencement of any
Insolvency or Liquidation Proceeding at the rate set forth in the Second Lien
Financing Documents, whether or not allowed or allowable in such proceeding) and
premium (if any) on all Second Lien Obligations outstanding under the Second
Lien Financing Documents, (b) payment in full in cash of all other Second Lien
Obligations that are due and payable or otherwise accrued and owing at or prior
to the time such principal and interest are paid (other than any contingent
obligations for which no demand or claim has been made), and (c) termination of
all other commitments of the Second Lien Secured Parties to extend credit under
the Second Lien Financing Documents.

“Discharge of Third Lien Obligations” means, except to the extent otherwise
provided in Section 5.8 hereof, (a) payment in full in cash of the principal of,
interest (including interest accruing on or after the commencement of any
Insolvency or Liquidation Proceeding at the rate set forth in the Third Lien
Financing Documents, whether or not allowed or allowable in such proceeding) and
premium (if any) on all Third Lien Obligations outstanding under the Third Lien
Financing Documents, (b) payment in full in cash of all other Third Lien
Obligations that are due and payable or otherwise accrued and owing at or prior
to the time such principal and interest are paid (other than any contingent
obligations for which no demand or claim has been made), and (c) termination of
all other commitments of the Third Lien Secured Parties to extend credit under
the Third Lien Financing Documents.

“Disposition” has the meaning assigned to that term in Section 5.1(b).

“Enforcement Action” means an action under applicable law to:

 

-4-



--------------------------------------------------------------------------------

(a) foreclose, execute, levy, or collect on, take possession or control of
(other for purposes of perfection), sell or otherwise realize upon (judicially
or non-judicially), or lease, license, or otherwise dispose of (whether publicly
or privately), Collateral, or otherwise exercise or enforce remedial rights with
respect to Collateral under the Financing Documents (including by way of
set-off, recoupment, notification of a public or private sale or other
disposition pursuant to the UCC or other applicable law, notification to account
debtors, notification to depositary banks under deposit account control
agreements, or exercise of rights under landlord consents, if applicable),

(b) solicit bids from third Persons to conduct the liquidation or disposition of
Collateral or to engage or retain sales brokers, marketing agents, investment
bankers, accountants, appraisers, auctioneers, or other third Persons for the
purposes of valuing, marketing, promoting and selling Collateral,

(c) receive a transfer of Collateral in satisfaction of Indebtedness or any
other obligation secured thereby,

(d) otherwise enforce a security interest or exercise another right or remedy,
as a secured creditor or otherwise, pertaining to the Collateral at law, in
equity, or pursuant to the Financing Documents (including the commencement of
applicable legal proceedings or other actions with respect to Collateral to
facilitate the actions described in the preceding clauses, and exercising voting
rights in respect of equity interests comprising Collateral), or

(e) effect the Disposition of Collateral by any Grantor after the occurrence and
during the continuation of a First Lien Debt Default under the First Lien
Financing Documents with the consent of First Lien Collateral Agent, a Second
Lien Debt Default under the Second Lien Financing Documents with the consent of
Second Lien Collateral Agent or a Third Lien Debt Default under the Third Lien
Financing Documents with the consent of Third Lien Collateral Agent.

“Financing Documents” means any of the First Lien Financing Documents, the
Second Lien Financing Documents and/or the Third Lien Financing Documents, as
the context may require, including the vessel mortgages on U.S.-flag vessels
that are Collateral described on Schedule 3 hereto and the vessel mortgages on
Mexican-flag vessels that are Collateral described on Schedule 4 hereto.

“First Lien Collateral” means (i) the “Collateral”, as such term in the First
Lien Term Loan Agreement and/or, as applicable, the First Lien Financing
Documents, and (ii) any other assets and property of any Grantor, whether real,
personal or mixed, with respect to which a Lien is granted or purported to be
granted as security for any First Lien Obligations.

“First Lien Collateral Agent” means (i) in the case of any Initial First Lien
Obligations or the Initial First Lien Secured Parties, the Initial First Lien
Collateral Agent and (ii) in the case of any Additional First Lien Obligations
and the Additional First Lien Secured Parties in respect thereof, the Person
serving as collateral agent (or the equivalent) for such Additional First Lien
Obligations and that is named as the First Lien Collateral Agent in respect of
such Additional First Lien Obligations in the applicable First Lien Joinder,
together with its successors and assigns in such capacity.

 

-5-



--------------------------------------------------------------------------------

“First Lien Debt Default” means the occurrence of any of the following:

(a) an “Event of Default” under and as defined in the Initial First Lien Term
Loan Agreement; or

(b) any event or condition which, under the terms of any Additional First Lien
Agreement, causes, or permits holders of the Additional First Lien Obligations
with respect to such Additional First Lien Agreement to cause, such Additional
First Lien Obligations to become immediately due and payable.

“First Lien Financing Documents” means, collectively, the Initial First Lien
Financing Documents and any Additional First Lien Financing Documents.

“First Lien Joinder” means a joinder agreement substantially in the form of
Exhibit B-1 hereto.

“First Lien Obligations” means (a) the Initial First Lien Obligations and
(b) the Additional First Lien Obligations.

“First Lien Secured Parties” means, at any relevant time, (a) the Initial First
Lien Collateral Agent, the Initial First Lien Administrative Agent, and the
other Initial First Lien Secured Parties, (b) each Additional First Lien
Representative and (c) each other holder of First Lien Obligations at that time.

“First Lien Security Documents” means the “Security Instruments” (as defined in
the Initial First Lien Term Loan Agreement), each Grantor Joinder and any other
agreement, document or instrument pursuant to which a Lien is granted securing
the First Lien Obligations or under which rights or remedies with respect to
such Liens are governed.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Grantor Joinder” means a joinder agreement substantially in the form of Exhibit
A hereto.

“Grantors” means the Company and each other Person that has or may from time to
time hereafter execute and deliver a First Lien Security Document, a Second Lien
Security Document or a Third Lien Security Document, as a “Grantor” (or the
equivalent thereof).

“Indebtedness” means and includes all obligations that constitute “Debt” (or the
equivalent term) within the meaning of the First Lien Financing Documents, the
Second Lien Financing Documents or the Third Lien Financing Documents, as
applicable.

 

-6-



--------------------------------------------------------------------------------

“Initial First Lien Administrative Agent” has the meaning assigned to that term
in the preamble hereto; provided that following a Refinancing in respect of the
Initial First Lien Term Loan Agreement made in accordance with Section 5.5, such
term shall mean the applicable New First Lien Agent.

“Initial First Lien Collateral Agent” has the meaning assigned to that term in
the preamble hereto; provided that following a Refinancing in respect of the
Initial First Lien Term Loan Agreement made in accordance with Section 5.5, such
term shall mean the applicable New First Lien Agent.

“Initial First Lien Financing Documents” means the Initial First Lien Term Loan
Agreement, together with each other “Loan Document” as defined in the Initial
First Lien Term Loan Agreement.

“Initial First Lien Lenders” means the “Lenders” (as defined in the Initial
First Term Loan Agreement) under the Initial First Lien Term Loan Agreement.

“Initial First Lien Obligations” means the “Indebtedness” as defined in the
Initial First Lien Financing Documents and all other obligations of the Company
and the Grantors from time to time arising under the Initial First Lien
Financing Documents under or in respect of the due and punctual payment of
(a) the principal of and premium if any, and interest (including interest
accruing during the pendency of any Insolvency or Liquidation Proceeding,
regardless of whether allowed or allowable in such proceeding) under the Initial
First Lien Term Loan Agreement, when and as due, whether at maturity, by
acceleration, upon repayment, prepayment or otherwise, and (b) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any Insolvency or Liquidation
Proceeding, regardless of whether allowed or allowable in such proceeding), of
the Company or any other Grantor under the Initial First Lien Term Loan
Agreement owing to the Initial First Lien Secured Parties (in their capacity as
such). Following a Refinancing in respect of the Initial First Lien Term Loan
Agreement made in accordance with Section 5.5, all obligations (including but
not limited to Refinancing Indebtedness) arising under or evidenced by the
related Additional First Lien Financing Documents shall constitute “First Lien
Obligations” for all purposes of this Agreement to the extent that such
obligations would have constituted Initial First Lien Obligations if incurred
under the Initial First Lien Financing Documents.

“Initial First Lien Secured Parties” means, collectively, the Initial First Lien
Administrative Agent, the Initial First Lien Collateral Agent, the Initial First
Lien Lenders and any other holder of “Indebtedness” as defined in the Initial
First Lien Term Loan Agreement from time to time.

“Initial First Lien Term Loan Agreement” means that certain First Lien Term Loan
Agreement, dated as of June 15, 2017, among the Company, the Co-Borrower, the
Initial First Lien Lenders, the Initial First Lien Administrative Agent and the
Initial First Lien Collateral Agent.

 

-7-



--------------------------------------------------------------------------------

“Initial Second Lien Administrative Agent” has the meaning assigned to that term
in the preamble hereto; provided that following a Refinancing in respect of the
Initial Second Lien Term Loan Agreement made in accordance with Section 5.7,
such term shall mean the applicable New Second Lien Agent.

“Initial Second Lien Collateral Agent” has the meaning assigned to that term in
the preamble hereto; provided that following a Refinancing in respect of the
Initial Second Lien Term Loan Agreement made in accordance with Section 5.7,
such term shall mean the applicable New Second Lien Agent.

“Initial Second Lien Financing Documents” means the Initial Second Lien Term
Loan Agreement, together with each other “Loan Document” as defined in the
Initial Second Lien Term Loan Agreement.

“Initial Second Lien Lender” means the “Lenders” (as defined in the Initial
Second Lien Term Loan Agreement) under the Initial Second Lien Term Loan
Agreement.

“Initial Second Lien Obligations” means the “Indebtedness” as defined in the
Initial Second Lien Financing Documents and all other obligations of the Company
and the Grantors from time to time arising under the Initial Second Lien
Financing Documents under or in respect of the due and punctual payment of
(a) the principal of and premium if any, and interest (including interest
accruing during the pendency of any Insolvency or Liquidation Proceeding,
regardless of whether allowed or allowable in such proceeding) under the Initial
Second Lien Term Loan Agreement, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, and
(b) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any Insolvency
or Liquidation Proceeding, regardless of whether allowed or allowable in such
proceeding), of the Company or any other Grantor under the Initial Second Lien
Term Loan Agreement owing to the Initial Second Lien Secured Parties (in their
capacity as such). Following a Refinancing in respect of the Initial Second Lien
Term Loan Agreement made in accordance with Section 5.7, all obligations
(including but not limited to Refinancing Indebtedness) arising under or
evidenced by the related Additional Second Lien Financing Documents shall
constitute “Second Lien Obligations” for all purposes of this Agreement to the
extent that such obligations would have constituted Initial Second Lien
Obligations if incurred under the Initial Second Lien Financing Documents.

“Initial Second Lien Secured Parties” means, collectively, the Initial Second
Lien Administrative Agent, the Initial Second Lien Collateral Agent, the Initial
Second Lien Lenders and any other holder of “Indebtedness” as defined in the
Initial Second Lien Term Loan Agreement from time to time.

“Initial Second Lien Term Loan Agreement” means that certain Second Lien Term
Loan Agreement, dated as of February 7, 2019, among the Company, the
Co-Borrower, the Initial Second Lien Lenders, the Initial Second Lien
Administrative Agent and the Initial Second Lien Collateral Agent.

 

-8-



--------------------------------------------------------------------------------

“Insolvency or Liquidation Proceeding” means:

(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code or
any Bankruptcy Law with respect to any Grantor;

(b) any other voluntary or involuntary insolvency, reorganization, concurso
mercantile, quiebra or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case or proceeding with respect to
any Grantor or with respect to a material portion of any Grantor’s assets;

(c) any proceeding for the liquidation, dissolution, concurso mercantile,
quiebra, reorganization or winding up of any Grantor whether voluntary or
involuntary and whether or not involving insolvency or bankruptcy; or

(d) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Grantor.

“Joinder” means any First Lien Joinder, Second Lien Joinder or Third Lien
Joinder, as the context may require.

“Lien” means, with respect to any Property, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such Property,
whether or not filed, recorded or otherwise perfected under applicable law
(including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the UCC other than a precautionary financing statement respecting a lease not
intended as a security agreement) or any assignment (or agreement to assign) any
right to income or profits from any Property by way of security.

“Mexico” shall mean the United Mexican States.

“New Agent” means any New First Lien Agent, New Second Lien Agent or New Third
Lien Agent, as the context may require.

“New First Lien Agents” has the meaning assigned to that term in Section 5.5(f).

“New First Lien Debt Notice” has the meaning assigned to that term in
Section 5.5(f).

“New Second Lien Agents” has the meaning assigned to that term in
Section 5.7(c).

“New Second Lien Debt Notice” has the meaning assigned to that term in
Section 5.7(c).

“New Third Lien Agents” has the meaning assigned to that term in Section 5.8(c).

“New Third Lien Debt Notice” has the meaning assigned to that term in
Section 5.8(c).

“Obligations” means any of the First Lien Obligations, the Second Lien
Obligations or the Third Lien Obligations.

 

-9-



--------------------------------------------------------------------------------

“Officers’ Certificate” means a certificate with respect to compliance with a
condition or covenant provided for in this Agreement, signed on behalf of the
Company by an officer of the Company.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pledged Collateral” has the meaning assigned to that term in Section 5.4(a).

“Purchase Event” has the meaning assigned to that term in Section 5.6(a).

“Purchase Price” has the meaning assigned to that term in Section 5.6(b).

“Recovery” has the meaning assigned to that term in Section 6.5.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, replace, refund or repay, or to issue other indebtedness (“Refinancing
Indebtedness”), in exchange or replacement for, such Indebtedness in whole or in
part. “Refinanced” and “Refinancing” shall have correlative meanings.

“Refinance Agreement” means, in respect of any Refinancing Indebtedness, the
definitive credit or loan agreement, indenture, note or other instrument
governing such Refinancing Indebtedness.

“Refinance Documents” means, in respect of any Refinancing Indebtedness, the
Refinance Agreement governing such Refinancing Indebtedness, together with all
of the promissory notes evidencing the same, all guaranties thereof and all
Refinance Security Documents, and each of the other agreements, documents and
instruments providing for or evidencing any other obligation in respect of such
Refinancing Indebtedness, and any other document or instrument executed or
delivered at any time in connection with any Refinance Agreement, including any
intercreditor or joinder agreement among holders of Refinancing Indebtedness.

“Refinance Security Documents” means, in respect of any Refinancing
Indebtedness, the “Security Instruments” (or equivalent term) as defined in the
applicable Refinance Agreement, and any other agreement, document or instrument
pursuant to which a Lien is granted securing the obligations of the Grantors in
respect of such Refinancing Indebtedness or under which rights or remedies with
respect to such Liens are governed.

“Refinancing Indebtedness” has the meaning assigned to that term in the defined
term “Refinance.”

“Second Lien Collateral” means any assets and property of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted or purported to
be granted as security for any Second Lien Obligations.

 

-10-



--------------------------------------------------------------------------------

“Second Lien Collateral Agent” means the Initial Second Lien Collateral Agent
and any other Person designated by the holders of Second Lien Obligations or the
Second Lien Representatives to serve as the collateral agent for all Second Lien
Obligations.

“Second Lien Debt Default” means the occurrence of any of the following:

(a) an “Event of Default” under and as defined in the Initial Second Lien Term
Loan Agreement; or

(b) any event or condition which, under the terms of any Additional Second Lien
Agreement, causes, or permits holders of the Additional Second Lien Obligations
with respect to such Additional Second Lien Agreement to cause, such Additional
Second Lien Obligations to become immediately due and payable.

“Second Lien Financing Documents” means, collectively, the Initial Second Lien
Financing Documents and the Additional Second Lien Financing Documents.

“Second Lien Joinder” means a joinder agreement substantially in the form of
Exhibit B-2 hereto.

“Second Lien Obligations” means (a) the Initial Second Lien Obligations and
(b) subject to Section 5.7, the Additional Second Lien Obligations.

“Second Lien Representatives” means, at any relevant time, (a) the Initial
Second Lien Administrative Agent and (b) the Additional Second Lien
Representative.

“Second Lien Secured Parties” means, at any relevant time, (a) the Initial
Second Lien Secured Parties and (b) the Additional Second Lien Secured Parties.

“Second Lien Security Documents” means the Security Instruments (as defined in
the Initial Second Lien Term Loan Agreement), each Grantor Joinder and any other
agreement, document or instrument pursuant to which a Lien is granted securing
the Second Lien Obligations or under which rights or remedies with respect to
such Liens are governed.

“Secured Party” means any of the First Lien Secured Parties, the Second Lien
Secured Parties or the Third Lien Secured Parties, as the context requires.

“Third Lien Agreement” means each indenture, credit facility or other agreement,
entered into in compliance with this Agreement, pursuant to which any one or
more Grantors incurs Third Lien Indebtedness.

“Third Lien Collateral” means any assets and property of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted or purported to
be granted as security for any Third Lien Obligations.

“Third Lien Collateral Agent” means the Person serving as collateral agent (or
the equivalent) for such Third Lien Obligations and that is named as the Third
Lien Collateral Agent in respect of such Third Lien Obligations in the
applicable Third Lien Joinder.

 

-11-



--------------------------------------------------------------------------------

“Third Lien Debt Default” means an “Event of Default” under and as defined in
the Third Lien Term Loan Agreement.

“Third Lien Financing Documents” means each Third Lien Agreement and each
guarantee, collateral agreement and any intercreditor or joinder agreement among
any Third Lien Secured Parties with respect to such Third Lien Obligations (or
binding upon them through one or more of their representatives), to the extent
such are effective at the relevant time, or other similar agreement entered into
by any Grantor in connection with any Third Lien Agreement, as each may be
amended, restated, supplemented, modified, renewed, Refinanced or extended from
time to time in accordance with this provisions of this Agreement.

“Third Lien Indebtedness” means Indebtedness that was incurred in compliance
with Section 5.8 that represents Third Lien Obligations.

“Third Lien Joinder” means a joinder agreement substantially in the form of
Exhibit B-3 hereto.

“Third Lien Obligations” means all obligations of the Grantors from time to time
arising under the Third Lien Financing Documents under or in respect of the due
and punctual payment of (a) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any Insolvency or
Liquidation Proceeding, regardless of whether allowed or allowable in such
proceeding) on the Indebtedness for borrowed money outstanding under each Third
Lien Agreement, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, and (b) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any Insolvency or Liquidation
Proceeding, regardless of whether allowed or allowable in such proceeding), of
the Grantors under the Third Lien Financing Documents owing to the Third Lien
Secured Parties (in their capacity as such).

“Third Lien Representative” means the administrative agent, trustee or similar
entity for the lenders or holders of obligations, as applicable, under any Third
Lien Agreement, together with its successors and permitted assigns.

“Third Lien Secured Party” means at any relevant time, subject to Section 5.8,
each Third Lien Representative and each holder of Third Lien Indebtedness.

“Third Lien Security Documents” means any other agreement, document or
instrument pursuant to which a Lien is granted securing the Third Lien
Obligations or under which rights or remedies with respect to such Liens are
governed, as each may be amended, restated, supplemented, Refinanced or
otherwise modified from time to time.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

Section 1.2 Terms Generally. The definitions of terms in this Agreement shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words

 

-12-



--------------------------------------------------------------------------------

“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise:
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, Refinanced
or otherwise modified from time to time; (b) any reference herein to any Person
shall be construed to include such Person’s successors and assigns; (c) the
words “herein,” “hereof’ and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof; (d) all references herein to Sections shall be construed to
refer to Sections of this Agreement; (e) any reference to any law or regulation
herein shall refer to such law or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

Section 1.3 Interpretive Effect of Refinancing. (a) Following a Refinancing of
First Lien Obligations made in accordance with the terms of this Agreement
(including Sections 5.3 and 5.5), each reference to a First Lien Loan Agreement
hereunder shall be deemed for all purposes to be a reference to the associated
Refinance Agreement, each reference to the First Lien Financing Documents
hereunder shall be deemed for all purposes to be a reference to the associated
Refinance Documents, each reference to First Lien Obligations shall be deemed
for all purposes to be a reference to the associated Refinancing Indebtedness,
and each reference to First Lien Security Documents shall be deemed for all
purposes to be a reference to the Refinancing Security Documents.

(b) Following a Refinancing of Second Lien Obligations made in accordance with
the terms of this Agreement (including Sections 5.3 and 5.7), each reference to
a Second Lien Loan Agreement hereunder shall be deemed for all purposes to be a
reference to the associated Refinance Agreement, each reference to the Second
Lien Financing Documents hereunder shall be deemed for all purposes to be a
reference to the associated Refinance Documents, each reference to Second Lien
Obligations shall be deemed for all purposes to be a reference to the associated
Refinancing Indebtedness, and each reference to Second Lien Security Documents
shall be deemed for all purposes to be a reference to the Refinancing Security
Documents.

(c) Following a Refinancing of Third Lien Obligations made in accordance with
the terms of this Agreement (including Sections 5.3 and 5.8), each reference to
a Third Lien Loan Agreement hereunder shall be deemed for all purposes to be a
reference to the associated Refinance Agreement, each reference to the Third
Lien Financing Documents hereunder shall be deemed for all purposes to be a
reference to the associated Refinance Documents, each reference to Third Lien
Obligations shall be deemed for all purposes to be a reference to the associated
Refinancing Indebtedness, and each reference to Third Lien Security Documents
shall be deemed for all purposes to be a reference to the Refinancing Security
Documents.

 

-13-



--------------------------------------------------------------------------------

ARTICLE II.

LIEN PRIORITIES

Section 2.1 Relative Priorities. (a) Notwithstanding the date, time, method,
manner or order of grant, attachment or perfection of any Liens securing any of
the Obligations granted on the Collateral, and notwithstanding any provision of
the UCC or any other applicable law or of the Financing Documents, or any defect
or deficiencies in, or failure to perfect, the Liens securing any of the
Obligations or any other circumstance whatsoever, the Second Lien Collateral
Agent, on behalf of itself and the Second Lien Secured Parties, and the Third
Lien Collateral Agent, on behalf of itself and the Third Lien Secured Parties,
hereby agree that:

(i) any Lien on the Collateral securing any First Lien Obligations now or
hereafter held by or on behalf of the First Lien Collateral Agent, any
Additional First Lien Representative or any First Lien Secured Parties or any
agent or trustee therefor, regardless of how acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be senior
in all respects and prior to any Lien on the Collateral securing any Second Lien
Obligations and any Third Lien Obligations;

(ii) any Lien on the Collateral securing (A) any Second Lien Obligations now or
hereafter held by or on behalf of the Second Lien Collateral Agent, any
Additional Second Lien Representative or any Second Lien Secured Parties, or
(B) any Third Lien Obligations now or hereafter held by or on behalf of the
Third Lien Collateral Agent, any Third Lien Representative or any Third Lien
Secured Parties, or any agent or trustee for any of the foregoing, regardless of
how acquired, whether by grant, possession, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to all
Liens on the Collateral securing any First Lien Obligations; and

(iii) all Liens on the Collateral securing any First Lien Obligations shall be
and remain senior in all respects and prior to all Liens on the Collateral
securing any Second Lien Obligations and Third Lien Obligations for all
purposes, whether or not such Liens securing any First Lien Obligations are
subordinated to any Lien securing any other obligation of any Grantor or any
other Person.

(b) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing the Second Lien Obligations granted on the
Collateral, and notwithstanding any provision of the UCC or any other applicable
law or of the Second Lien Financing Documents or the Third Lien Financing
Documents, or any defect or deficiencies in, or failure to perfect, the Liens
securing the Second Lien Obligations or any other circumstance whatsoever, the
Third Lien Collateral Agent, on behalf of itself and the Third Lien Secured
Parties, hereby agrees that:

(i) any Lien on the Collateral securing any Second Lien Obligations now or
hereafter held by or on behalf of the Second Lien Collateral Agent, any

 

-14-



--------------------------------------------------------------------------------

Additional Second Lien Representative, any Second Lien Secured Parties or any
agent or trustee therefor, regardless of how acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be senior
in all respects and prior to any Lien on the Collateral securing any Third Lien
Obligations;

(ii) any Lien on the Collateral securing any Third Lien Obligations now or
hereafter held by or on behalf of the Third Lien Collateral Agent, any Third
Lien Representative or any Third Lien Secured Parties or any agent or trustee
therefor regardless of how acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall be junior and subordinate in
all respects to all Liens on the Collateral securing any Second Lien
Obligations; and

(iii) all Liens on the Collateral securing any Second Lien Obligations shall be
and remain senior in all respects and prior to all Liens on the Collateral
securing any Third Lien Obligations for all purposes, whether or not such Liens
securing any Second Lien Obligations are subordinated to any Lien securing any
other obligation of any Grantor or any other Person.

Section 2.2 Prohibition on Contesting Liens. Each of the Initial First Lien
Collateral Agent, for itself and on behalf of each Initial First Lien Secured
Party, the Initial Second Lien Collateral Agent, for itself and on behalf of
each Initial Second Lien Secured Party, and each Authorized Collateral Agent
that becomes a party hereto after the date hereof (including any Third Lien
Collateral Agent), on behalf of itself and on behalf of the applicable Secured
Parties, agrees that it will not (and hereby waives any right to) contest or
support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the perfection, priority, attachment,
validity or enforceability of (a) the First Lien Obligations or any Lien held by
or on behalf of any of the First Lien Secured Parties in the Collateral, (b) the
Second Lien Obligations or any Lien held by or on behalf of any of the Second
Lien Secured Parties in the Collateral or (c) the Third Lien Obligations or any
Lien held by or on behalf of any of the Third Lien Secured Parties in the
Collateral; provided that, nothing in this Agreement shall be construed to
prevent or impair the rights of any First Lien Secured Party, any Second Lien
Secured Party or any Third Lien Secured Party to enforce this Agreement,
including the provisions of this Agreement relating to the priority of the Liens
as provided in Sections 2.1 and 3.1.

Section 2.3 No New Liens. Following the date hereof and whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any of the
Grantors, the parties hereto agree that the Grantors shall not, and shall not
permit any other Grantor to:

(a) grant or permit any additional Liens on any asset or property to secure any
Second Lien Obligation unless it has granted or concurrently grants Liens on
such asset or property to secure each series of First Lien Obligations (equally
and ratably among such First Lien Obligations) which shall each be senior to the
Lien securing the Second Lien Obligations as provided in this Agreement;

 

-15-



--------------------------------------------------------------------------------

(b) grant or permit any additional Liens on any asset or property to secure any
Third Lien Obligation unless it has granted or concurrently grants Liens on such
asset or property to secure each series of First Lien Obligations (equally and
ratably among such First Lien Obligations) and each series of Second Lien
Obligations (equally and ratably among such Second Lien Obligations) which shall
each be senior to the Lien securing the Third Lien Obligations as provided in
this Agreement;

(c) grant or permit any additional Liens on any asset or property to secure any
First Lien Obligation unless it has granted or concurrently grants a Lien on
such asset or property to secure each series of Second Lien Obligations (equally
and ratably among such Second Lien Obligations) and each series of Third Lien
Obligations (equally and ratably among such Third Lien Obligations), each of
which shall be junior to the Lien securing the First Lien Obligations as
provided in this Agreement; or

(d) (i) grant or permit any additional Liens on any asset or property to secure
any First Lien Obligation unless it has granted or concurrently grants an equal
and ratable Lien on such asset or property to secure all other First Lien
Obligations, (ii) grant or permit any additional Liens on any asset or property
to secure any Second Lien Obligation unless it has granted or concurrently
grants an equal and ratable Lien on such asset or property to secure all other
Second Lien Obligations or (iii) grant or permit any additional Liens on any
asset or property to secure any Third Lien Obligation unless it has granted or
concurrently grants an equal and ratable Lien on such asset or property to
secure all other Third Lien Obligations.

To the extent that the foregoing provisions are not complied with for any
reason, without limiting any other rights and remedies available to the First
Lien Collateral Agent and/or the other First Lien Secured Parties, the Second
Lien Collateral Agent and/or the other Second Lien Secured Parties and/or the
Third Lien Collateral Agent and/or the other Third Lien Secured Parties, agrees
that any amounts received by or distributed to any of them pursuant to or as a
result of Liens granted in contravention of this Section 2.3 shall be subject to
Section 4.2.

Section 2.4 Similar Liens. It is the intention of the Company and the other
Grantors, and the parties hereto acknowledge and agree that the First Lien
Collateral, the Second Lien Collateral and the Third Lien Collateral be
substantially identical. In furtherance of the foregoing and of Section 8.10,
the parties hereto agree, subject to the other provisions of this Agreement,
(a) upon reasonable request by the First Lien Collateral Agent, the Second Lien
Collateral Agent or the Third Lien Collateral Agent, to cooperate in good faith
(and to direct their respective counsel to cooperate in good faith) from time to
time in order to determine the specific items included in the First Lien
Collateral, the Second Lien Collateral and the Third Lien Collateral Agent, and
the steps taken to perfect their respective Liens thereon and the identity of
the respective parties obligated under each series of Financing Documents and
(b) that the documents and agreements creating or evidencing the First Lien
Collateral, the Second Lien Collateral and Third Lien Collateral and guarantees
for the First Lien Obligations, the Second Lien Obligations and Third Lien
Obligations, shall be in all material respects the same forms of documents other
than with respect to the first lien, the second lien and third lien nature of
the Obligations thereunder.

 

-16-



--------------------------------------------------------------------------------

ARTICLE III.

ENFORCEMENT

Section 3.1 Exercise of Remedies. (a) Until the Discharge of First Lien
Obligations has occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against any of the Grantors, the Second Lien
Secured Parties and the Third Lien Secured Parties:

(i) will not institute or seek to institute any Enforcement Action;

(ii) will not contest, protest, hinder, delay or object to any foreclosure
proceeding or action brought by any First Lien Secured Party or any other
exercise by any First Lien Secured Party of any rights and remedies relating to
the Collateral under the First Lien Financing Documents or otherwise; and

(iii) except as may be permitted in Section 3.1(e), will not object to the
forbearance by the First Lien Secured Parties from bringing or pursuing any
foreclosure proceeding or action or any other exercise of any rights or remedies
relating to the Collateral;

provided that, in the case of (i), (ii) and (iii) of this Section 3.1(a), the
Liens granted to secure the Second Lien Obligations and the Third Lien
Obligations shall attach to any proceeds resulting from actions taken by the
First Lien Collateral Agent or any other Secured Party in accordance with this
Agreement to the extent such proceeds were not applied to the First Lien
Obligations, subject to the relative priorities described in Section 2.

(b) Until the Discharge of First Lien Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the First Lien Secured Parties shall have the exclusive right to
enforce rights, exercise remedies (including setoff and the right to credit bid
their debt, except the Second Lien Secured Parties and Third Lien Secured
Parties shall have the credit bid rights set forth in Section 3.1(e)(v)) and,
subject to Section 5.1, make determinations regarding the exercise of remedies
or with respect to the Collateral without any consultation with or the consent
of any Second Lien Secured Party or any Third Lien Secured Party; provided that,
subject to Section 5.1, the Lien securing the Second Lien Obligations and the
Third Lien Obligations shall remain on the proceeds of such Collateral disposed
of in connection with such exercise of remedies subject to the relative
priorities described in Section 2 and only to the extent such proceeds were not
applied to the First Lien Obligations and the proceeds in excess of those
necessary to achieve a Discharge of First Lien Obligations are distributed in
accordance with Section 4.1. In exercising rights and remedies with respect to
the Collateral, the First Lien Collateral Agent and the other First Lien Secured
Parties may enforce the provisions of the First Lien Financing Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion in compliance with any
applicable law. Such exercise and enforcement shall include the right to an
agent appointed by the First Lien Collateral Agent or any other First Lien
Secured Party to sell or otherwise dispose of Collateral upon foreclosure, to
incur expenses in connection with such sale or Disposition, and to exercise all
the rights and remedies of a secured creditor under the UCC or other applicable
law and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.

 

-17-



--------------------------------------------------------------------------------

(c) After the Discharge of First Lien Obligations and until the Discharge of
Second Lien Obligations has occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against any of the Grantors, the
Third Lien Secured Parties:

(i) will not institute or seek to institute any Enforcement Action;

(ii) will not contest, protest, hinder, delay or object to any foreclosure
proceeding or action brought by any Second Lien Secured Party or any other
exercise by any Second Lien Secured Party of any rights and remedies relating to
the Collateral under the Second Lien Financing Documents or otherwise; and

(iii) except as may be permitted in Section 3.1(e), will not object to the
forbearance by the Second Lien Secured Parties from bringing or pursuing any
foreclosure proceeding or action or any other exercise of any rights or remedies
relating to the Collateral;

provided that, in the case of (i), (ii) and (iii) of this Section 3.1(c), the
Liens granted to secure the Third Lien Obligations shall attach to any proceeds
resulting from actions taken by the Second Lien Collateral Agent or any other
Secured Party in accordance with this Agreement to the extent such proceeds were
not applied to the Second Lien Obligations.

(d) After the Discharge of First Lien Obligations and until the Discharge of
Second Lien Obligations has occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against any Grantor, the Second
Lien Secured Parties shall have the exclusive right to enforce rights, exercise
remedies (including setoff and the right to credit bid their debt) and make
determinations regarding the exercise of remedies or with respect to the
Collateral without any consultation with or the consent of any Third Lien
Secured Party; provided that, subject to Section 5.1, the Lien securing the
Third Lien Obligations shall remain on the proceeds of such Collateral disposed
of in connection with such exercise of remedies subject to the relative
priorities described in Section 2 and only to the extent such proceeds were not
applied to the Second Lien Obligations. In exercising rights and remedies with
respect to the Collateral, the Second Lien Collateral Agent and the other Second
Lien Secured Parties may enforce the provisions of the Second Lien Financing
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in the exercise of their sole discretion. Such exercise
and enforcement shall include the right to an agent appointed by the Second Lien
Collateral Agent or any other Second Lien Secured Party to sell or otherwise
dispose of Collateral upon foreclosure, to incur expenses in connection with
such sale or Disposition, and to exercise all the rights and remedies of a
secured creditor under the UCC or other applicable law and of a secured creditor
under Bankruptcy Laws of any applicable jurisdiction.

(e) Notwithstanding anything to the contrary in this Agreement, the Second Lien
Collateral Agent, any other Second Lien Secured Party, the Third Lien Collateral
Agent, or any other Third Lien Secured Party may:

 

-18-



--------------------------------------------------------------------------------

(i) file a claim or statement of interest with respect to the Second Lien
Obligations or the Third Lien Obligations, as applicable; provided that an
Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor;

(ii) take any action (not adverse to the priority status of the Liens on the
Collateral securing the First Lien Obligations, or the rights of any of the
First Lien Secured Parties to exercise remedies in respect thereof, or with
respect to the Third Lien Secured Parties, not adverse to the priority status of
the Liens on the Collateral securing either the First Lien Obligations or the
Second Lien Obligations, or the rights of any of the First Lien Secured Parties
or Second Lien Secured Parties to exercise remedies in respect thereof) in order
to create, perfect, preserve or protect its Lien on the Collateral;

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Second
Lien Secured Parties or the Third Lien Secured Parties, as applicable, including
any claims secured by the Collateral, if any, or otherwise make any agreements
or file any motions or objections pertaining to the claims of the Second Lien
Secured Parties or the Third Lien Secured Parties, as applicable, in each case
in accordance with and not inconsistent with the terms of this Agreement;

(iv) vote on any plan of reorganization, arrangement, compromise or liquidation,
file any proof of claim, make other filings and make any arguments and motions
that are, in each case, in accordance with and not inconsistent with the terms
of this Agreement, with respect to the Second Lien Obligations or the Third Lien
Obligations, as applicable, and the Collateral; and

(v) with respect to the Second Lien Secured Parties, bid for or purchase
Collateral at any public, private or judicial foreclosure upon such Collateral
initiated by any First Lien Secured Party (or, with respect to the Third Lien
Secured Parties, after the Discharge of First Lien Obligations, initiated by any
Second Lien Secured Party), or any sale of Collateral during an Insolvency or
Liquidation Proceeding; provided that such bid may not include a “credit bid” in
respect of any Second Lien Obligations unless the cash proceeds of such bid are
otherwise sufficient to cause the Discharge of First Lien Obligations upon
consummation thereof (or, with respect to the Third Lien Secured Parties, such
bid may not include a “credit bid” in respect of any Third Lien Obligations
unless the cash proceeds of such bid are otherwise sufficient to cause the
Discharge of the First Lien Obligations and the Second Lien Obligations or,
after Discharge of the First Lien Obligations, such bid may not include a
“credit bid” in respect of any Third Lien Obligations unless the cash proceeds
of such bid are otherwise sufficient to cause a Discharge of the Second Lien
Obligations).

Subject to Sections 3.1(a), 3.1(c), 3.1(e) and 6.3(b), each of the Second Lien
Collateral Agent, on behalf of itself and the Second Lien Secured Parties, and
the Third Lien Collateral

 

-19-



--------------------------------------------------------------------------------

Agent, on behalf of itself and the Third Lien Secured Parties, agrees that it
will not take or receive any Collateral or any proceeds of Collateral in
connection with the exercise of any Enforcement Action in its capacity as a
creditor until the Discharge of First Lien Obligations and, with respect to any
of the Third Lien Secured Parties, until the Discharge of Second Lien
Obligations, shall have occurred. Without limiting the generality of the
foregoing, unless and until the Discharge of First Lien Obligations has
occurred, and, with respect to any of the Third Lien Secured Parties, until the
Discharge of Second Lien Obligations, except as expressly provided in
Section 3.1(a), Section 3.1(c), this Section 3.1(e) and Section 6.3(b), the sole
right of the Second Lien Secured Parties and the Third Lien Secured Parties with
respect to the Collateral is to hold a Lien on the Collateral pursuant to the
Second Lien Financing Documents and the Third Lien Financing Documents for the
period and to the extent granted therein and to receive a share of the proceeds
thereof, if any, in accordance with Section 4.1 after the Discharge of First
Lien Obligations has occurred (or, with respect to the Third Lien Secured
Parties, after the Discharge of Second Lien Obligations).

(f) Subject to Sections 3.1(a), 3.1(c), 3.1(e) and 6.3(b):

(i) the Second Lien Collateral Agent, for itself and on behalf of the Second
Lien Secured Parties, agrees that the Second Lien Secured Parties will not take
any action with respect to the Collateral that would hinder any exercise of
remedies under the First Lien Financing Documents or is otherwise prohibited
hereunder, including any sale, lease, exchange, transfer or other Disposition of
the Collateral, whether by foreclosure or otherwise;

(ii) the Second Lien Collateral Agent, for itself and on behalf of the Second
Lien Secured Parties, hereby waives any and all rights it or the Second Lien
Secured Parties may have as junior lien creditors or otherwise to object to the
manner in which the First Lien Collateral Agent or any other First Lien Secured
Party seeks to enforce or collect the First Lien Obligations or the Liens
securing the First Lien Obligations granted in any of the First Lien Collateral
undertaken in accordance with this Agreement, regardless of whether any action
or failure to act by or on behalf of the First Lien Collateral Agent or the
First Lien Secured Parties is adverse to the interest of the Second Lien Secured
Parties;

(iii) the Second Lien Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in the Second Lien Financing
Documents (other than this Agreement) shall be effective to restrict or be
deemed to restrict in any way the rights and remedies of the First Lien Secured
Parties with respect to the Collateral as set forth in this Agreement and the
First Lien Financing Documents;

(iv) the Third Lien Collateral Agent, for itself and on behalf of the Third Lien
Secured Parties, agrees that the Third Lien Secured Parties will not take any
action with respect to the Collateral that would hinder any exercise of remedies
under the First Lien Financing Documents, the Second Lien Financing Documents or
is otherwise prohibited hereunder, including any sale, lease, exchange, transfer
or other Disposition of the Collateral, whether by foreclosure or otherwise;

 

-20-



--------------------------------------------------------------------------------

(v) the Third Lien Collateral Agent, for itself and on behalf of the Third Lien
Secured Parties, hereby waives any and all rights it or the Third Lien Secured
Parties may have as junior lien creditors or otherwise to object to the manner
in which the First Lien Collateral Agent, any other First Lien Secured Party,
the Second Lien Collateral Agent or any other Second Lien Secured Party seeks to
enforce or collect the First Lien Obligations, the Liens securing the First Lien
Obligations granted in any of the First Lien Collateral, the Second Lien
Obligations, or the Liens securing the Second Lien Obligations granted in any of
the Second Lien Collateral undertaken in accordance with this Agreement,
regardless of whether any action or failure to act by or on behalf of the First
Lien Collateral Agent, the First Lien Secured Parties, the Second Lien
Collateral Agent or the Second Lien Secured Parties is adverse to the interest
of the Third Lien Secured Parties; and

(vi) the Third Lien Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in the Third Lien Financing
Documents (other than this Agreement) shall be effective to restrict or be
deemed to restrict in any way the rights and remedies of the First Lien Secured
Parties or the Second Lien Secured Parties with respect to the Collateral as set
forth in this Agreement, the First Lien Financing Documents and the Second Lien
Financing Documents.

(g) Subject to the terms of this Agreement (and to the extent not otherwise in
contravention of the terms of this Agreement), the Second Lien Collateral Agent
and the Second Lien Secured Parties may exercise rights and remedies as
unsecured creditors against any Grantor that has guaranteed or granted Liens to
secure the Second Lien Obligations in accordance with the terms of the Second
Lien Financing Documents and applicable law; provided that, in the event that
any Second Lien Secured Party becomes a judgment Lien creditor in respect of
Collateral as a result of its enforcement of its rights as an unsecured creditor
with respect to the Second Lien Obligations, such judgment Lien shall be subject
to the terms of this Agreement for all purposes (including in relation to the
First Lien Obligations) as the other Liens securing the Second Lien Obligations
that are subject to this Agreement. Subject to the terms of this Agreement (and
to the extent not otherwise in contravention of the terms of this Agreement),
the Third Lien Collateral Agent and the Third Lien Secured Parties may exercise
rights and remedies as unsecured creditors against any Grantor that has
guaranteed or granted Liens to secure the Third Lien Obligations in accordance
with the terms of the Third Lien Financing Documents and applicable law;
provided that, in the event that any Third Lien Secured Party becomes a judgment
Lien creditor in respect of Collateral as a result of its enforcement of its
rights as an unsecured creditor with respect to the Third Lien Obligations, such
judgment Lien shall be subject to the terms of this Agreement for all purposes
(including in relation to the First Lien Obligations and the Second Lien
Obligations) as the other Liens securing the Third Lien Obligations that are
subject to this Agreement.

 

-21-



--------------------------------------------------------------------------------

(h) Subject to the limitations in Section 3.1(e)(v), Section 3.1 hereof shall
not be construed to in any way limit or impair the right of (i) any First Lien
Secured Party, any Second Lien Secured Party or any Third Lien Secured Party to
bid for or purchase Collateral at any private or judicial foreclosure upon such
Collateral initiated by any of them, (ii) any Second Lien Secured Party’s right
to receive any remaining proceeds of Collateral after the Discharge of First
Lien Obligations or (iii) any Third Lien Secured Party’s right to receive any
remaining proceeds of Collateral after the Discharge of First Lien Obligations
and the Discharge of Second Lien Obligations.

(i) Nothing in this Agreement shall prohibit the receipt by any of the Second
Lien Secured Parties of the required payments of interest, principal and other
amounts owed in respect of the Second Lien Obligations as set forth in the
Second Lien Financing Documents as in effect on this date (subject to any
modifications thereto permitted pursuant to Section 5.3(b)) or in the Additional
Second Lien Financing Documents as in effect on the date on which a fully
executed Second Lien Joinder in respect of the applicable Additional Second Lien
Agreement shall have been delivered in accordance with Section 5.7 (subject to
any modifications thereto permitted pursuant to Section 5.3(b)), so long as, to
the extent Sections 3.1(a), 3.1(c), 3.1(e) and 6.3(b) do not apply, such receipt
is not the direct or indirect result of any Enforcement Action or other
enforcement in each case with respect to the Collateral in contravention of this
Agreement. Nothing in this Agreement shall prohibit the receipt by any of the
Third Lien Secured Parties of the required payments of interest, principal and
other amounts owed in respect of the Third Lien Obligations as set forth in the
Third Lien Financing Documents as in effect on the date on which a fully
executed Third Lien Joinder in respect of the applicable Third Lien Agreement
shall have been delivered in accordance with Section 5.8 (subject to any
modifications thereto permitted pursuant to Section 5.3(b)), so long as, to the
extent Sections 3.1(a), 3.1(c), 3.1(e) and 6.3(b) do not apply, such receipt is
not the direct or indirect result of any Enforcement Action or other enforcement
in each case with respect to the Collateral in contravention of this Agreement.

(j) Nothing in this Agreement impairs or otherwise adversely affects any rights
or remedies the First Lien Secured Parties may have with respect to the First
Lien Collateral.

ARTICLE IV.

PAYMENTS

Section 4.1 Application of Proceeds. (a) So long as the Discharge of First Lien
Obligations has not occurred, any Collateral or proceeds thereof received by the
First Lien Collateral Agent in connection with the sale or other Disposition of,
or collection or realization on, such Collateral by the First Lien Collateral
Agent whether or not in any Insolvency or Liquidation Proceeding or upon the
exercise of any rights or remedies relating to the Collateral by the First Lien
Collateral Agent and all payments or distributions of any kind received in
connection with the same, shall be applied by the First Lien Collateral Agent
first to the First Lien Obligations in such order as specified in the applicable
First Lien Financing Documents.

(b) Upon the Discharge of First Lien Obligations, any remaining Collateral or
proceeds thereof shall be delivered to the Second Lien Collateral Agent in the
same form as

 

-22-



--------------------------------------------------------------------------------

received, with any necessary endorsements (such endorsements to be without
recourse and without any representation or warranty) or as a court of competent
jurisdiction may otherwise direct to be applied by the Second Lien Collateral
Agent to the Second Lien Obligations in such order as specified in the
applicable Second Lien Financing Documents. The Second Lien Collateral Agent
shall apply the proceeds of any sale or other Disposition of, or collection or
realization on, any Second Lien Collateral, subject to Section 4.2.

(c) After the Discharge of First Lien Obligations and upon the Discharge of
Second Lien Obligations, any remaining Collateral or proceeds thereof shall be
delivered to the Third Lien Collateral Agent in the same form as received, with
any necessary endorsements (such endorsements to be without recourse and without
any representation or warranty) or as a court of competent jurisdiction may
otherwise direct to be applied by the Third Lien Collateral Agent to the Third
Lien Obligations in such order as specified in the applicable Third Lien
Financing Documents. The Third Lien Collateral Agent shall apply the proceeds of
any sale or other Disposition of, or collection or realization on, any Third
Lien Collateral, subject to Section 4.2.

Section 4.2 Payments Over.

(a) So long as the Discharge of First Lien Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, any Collateral or proceeds thereof (including assets or proceeds
subject to Liens referred to in the final sentence of Section 2.3) received by
any of the Second Lien Secured Parties or the Third Lien Secured Parties (i) in
connection with any Insolvency or Liquidation Proceeding, (ii) in connection
with the exercise of any right or remedy (including set-off) relating to the
Collateral or (iii) in contravention of this Agreement, shall be segregated and
held in trust and forthwith paid over to the First Lien Collateral Agent for the
benefit of the First Lien Secured Parties in the same form as received, with any
necessary endorsements (but without representation or warranty) or as a court of
competent jurisdiction may otherwise direct. The First Lien Collateral Agent is
hereby authorized to make any such endorsements as agent for the Second Lien
Secured Parties and the Third Lien Secured Parties, as applicable. This
authorization is coupled with an interest and is irrevocable until the Discharge
of First Lien Obligations.

(b) After the Discharge of First Lien Obligations and so long as the Discharge
of Second Lien Obligations has not occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against any Grantor, any
Collateral or proceeds thereof (including assets or proceeds subject to Liens
referred to in the final sentence of Section 2.3) received by any of the Third
Lien Secured Parties (i) in connection with any Insolvency or Liquidation
Proceeding, (ii) in connection with the exercise of any right or remedy
(including set-off) relating to the Collateral or (iii) in contravention of this
Agreement, shall be segregated and held in trust and forthwith paid over to the
Second Lien Collateral Agent for the benefit of the Second Lien Secured Parties,
in the same form as received, with any necessary endorsements (but without
representation or warranty) or as a court of competent jurisdiction may
otherwise direct. The Second Lien Collateral Agent is hereby authorized to make
any such endorsements as agent for the Third Lien Secured Parties. This
authorization is coupled with an interest and is irrevocable until the Discharge
of Second Lien Obligations.

 

-23-



--------------------------------------------------------------------------------

ARTICLE V.

OTHER AGREEMENTS

Section 5.1 Releases. (a) (i) If in connection with the exercise of the First
Lien Collateral Agent’s remedies in respect of the Collateral provided for in
Section 3.1, the First Lien Collateral Agent, for itself or on behalf of any of
the First Lien Secured Parties, releases any of its Liens on any part of the
Collateral, then the Liens, if any, of the Second Lien Collateral Agent, for
itself and/or for the benefit of the Second Lien Secured Parties, and the Third
Lien Collateral Agent, for itself and/or for the benefit of the Third Lien
Secured Parties, on such part of the Collateral, shall be automatically,
unconditionally and simultaneously released without the need for any consent or
other action on the part of any Second Lien Secured Party or any Third Lien
Secured Party. The First Lien Collateral Agent is hereby authorized to provide
any such release as agent for the Second Lien Secured Parties and the Third Lien
Secured Parties, as applicable. This authorization is coupled with an interest
and is irrevocable until the Discharge of First Lien Obligations. The Second
Lien Collateral Agent, for itself or on behalf of any such Second Lien Secured
Parties, and the Third Lien Collateral Agent, for itself or on behalf of any
such Third Lien Secured Parties, promptly shall execute and deliver to the First
Lien Collateral Agent such termination statements, releases and other documents
as the First Lien Collateral Agent or such Grantor may reasonably request to
effectively confirm such release.

(ii) After the Discharge of the First Lien Obligations, if in connection with
the exercise of the Second Lien Collateral Agent’s remedies in respect of the
Collateral provided for in Section 3.1, the Second Lien Collateral Agent, for
itself or on behalf of any of the Second Lien Secured Parties, releases any of
its Liens on any part of the Collateral, then the Liens, if any, of the Third
Lien Collateral Agent, for itself and/or for the benefit of the Third Lien
Secured Parties, on such part of the Collateral, shall be automatically,
unconditionally and simultaneously released without the need for any consent or
other action on the part of any Third Lien Secured Party. The Second Lien
Collateral Agent is hereby authorized to provide any such release as agent for
the Third Lien Secured Parties. This authorization is coupled with an interest
and is irrevocable until the Discharge of Second Lien Obligations. The Third
Lien Collateral Agent, for itself or on behalf of any such Third Lien Secured
Parties, promptly shall execute and deliver to the Second Lien Collateral Agent
such termination statements, releases and other documents as the Second Lien
Collateral Agent or such Grantor may reasonably request to effectively confirm
such release.

(b) If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral (collectively, a “Disposition”) other than in
connection with any Enforcement Action, so long as such Disposition shall have
otherwise complied (A) with the provisions of the Initial First Lien Term Loan
Agreement, (B) with the provisions of each other First Lien Financing Document,
(C) with the provisions of the Second Lien Financing Documents, and (D) with the
provisions of the Third Lien Financing Documents, the First Lien Collateral
Agent, for itself or on behalf of any of the First Lien Secured Parties,
releases any of its Liens on any part of the Collateral, or after the Discharge
of First Lien Obligations, the Second Lien Collateral Agent, for itself or on
behalf of any of the Second Lien Secured Parties, releases any of its Liens on
any part of the Collateral, then the Liens, if any, of the Second Lien

 

-24-



--------------------------------------------------------------------------------

Collateral Agent, for itself or for the benefit of the Second Lien Secured
Parties, and the Third Lien Collateral Agent, for itself or for the benefit of
the Third Lien Secured Parties on such Collateral, shall be automatically,
unconditionally and simultaneously released without the need for any consent or
other action on the part of the Second Lien Collateral Agent, the Third Lien
Collateral Agent, the Company, any Grantor, any Second Lien Secured Party or any
Third Lien Secured Party. The First Lien Collateral Agent is hereby authorized
to provide any such release as agent for the Second Lien Secured Parties and the
Third Lien Secured Parties, as applicable. This authorization is coupled with an
interest and is irrevocable until the Discharge of First Lien Obligations.
Following the Discharge of the First Lien Obligations and so long as the
Discharge of the Second Lien Obligations has not occurred, the Second Lien
Collateral Agent is hereby authorized to provide any such release as agent for
the Third Lien Secured Parties. This authorization is coupled with an interest
and is irrevocable until the Discharge of Second Lien Obligations. The Second
Lien Collateral Agent, for itself or on behalf of any such Second Lien Secured
Parties, and the Third Lien Collateral Agent, for itself or on behalf of any
such Third Lien Secured Parties, shall promptly shall execute and deliver to the
First Lien Collateral Agent or the Second Lien Collateral Agent, as applicable,
such termination statements, releases and other documents as the First Lien
Collateral Agent or the Second Lien Collateral Agent, as applicable, may
reasonably request to effectively confirm such release.

(c) (i) Until the Discharge of First Lien Obligations occurs, the Second Lien
Collateral Agent, for itself and on behalf of the Second Lien Secured Parties,
and the Third Lien Collateral Agent, for itself and on behalf of the Third Lien
Secured Parties, hereby irrevocably constitutes and appoints the First Lien
Collateral Agent and any officer or agent of the First Lien Collateral Agent,
with full power of substitution, as its true and lawful attorney-in-fact, and
comisionista mercantil con representación in accordance with articles 273, 274,
and other applicable articles of the Mexican Commerce Code (Código de Comercio),
coupled with an interest, with full irrevocable power and authority in the place
and stead of the Second Lien Collateral Agent or the Third Lien Collateral
Agent, or in the First Lien Collateral Agent’s own name, from time to time in
the First Lien Collateral Agent’s discretion, for the purpose of carrying out
the terms of this Section 5.1 and Section 5.2, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary to accomplish the purposes of this Section 5.1 and Section 5.2,
including any endorsements or other instruments of transfer or release, and the
First Lien Collateral Agent hereby accepts such comisión mercantile con
representación and hereby waives its right contained in Article 304 of the
Mexican Commerce Code.

(ii) After the Discharge of First Lien Obligations and until the Discharge of
Second Lien Obligations occurs, the Third Lien Collateral Agent, for itself and
on behalf of the Third Lien Secured Parties, hereby irrevocably constitutes and
appoints the Second Lien Collateral Agent and any officer or agent of the Second
Lien Collateral Agent, with full power of substitution, as its true and lawful
attorney-in-fact and comisionista mercantil con representación in accordance
with articles 273, 274, and other applicable articles of the Mexican Commerce
Code (Código de Comercio), coupled with an interest, with full irrevocable power
and authority in the place and stead of the Third Lien Collateral Agent, or in
the Second Lien Collateral Agent’s own name, from time to time in the Second
Lien Collateral Agent’s discretion, for the purpose of carrying out the terms of
this Section 5.1 and Section 5.2, to take any and all appropriate action and to

 

-25-



--------------------------------------------------------------------------------

execute any and all documents and instruments which may be necessary to
accomplish the purposes of this Section 5.1 and Section 5.2, including any
endorsements or other instruments of transfer or release, and the Second Lien
Collateral Agent hereby accepts such comisión mercantile con representación and
hereby waives its right contained in Article 304 of the Mexican Commerce Code.

(d) To the extent that any Secured Party obtains any new liens or additional
guaranties from any Grantor, then each other Authorized Collateral Agent, for
itself and for its related Secured Parties, shall be granted a Lien on any such
Collateral, subject to the Lien subordination provisions of this Agreement, and
an additional guaranty.

(e) The Liens granted to secure the Obligations shall attach to any proceeds
resulting from actions taken as contemplated by Sections 5.1(a) and 5.1(b),
subject to the relative priorities and provisions described herein, including,
without limitation, Sections 2.1 and 3.1, and in the case of the Liens granted
to secure the First Lien Obligations, subject to clause (f)(i) below, and in the
case of the Liens granted to secure the Second Lien Obligations, subject to
clause (f)(ii) below.

(f) (i) Upon the Discharge of First Lien Obligations, the First Lien Secured
Parties’ Liens upon the Collateral will be automatically released and the First
Lien Collateral Agent shall deliver all Pledged Collateral in its possession (if
any) together with any necessary endorsements (such endorsement shall be without
recourse and without any representation or warranty), first, to the Second Lien
Collateral Agent to the extent Second Lien Obligations remain outstanding,
second, after the Discharge of Second Lien Obligations, to the Third Lien
Collateral Agent to the extent Third Lien Obligations remain outstanding, and
third, to the Grantors to the extent no First Lien Obligations, Second Lien
Obligations or Third Lien Obligations remain outstanding (in each case, so as to
allow such Person to obtain possession or control of such Pledged Collateral).
The First Lien Collateral Agent further agrees to take all other action
reasonably requested by the Second Lien Collateral Agent and the Third Lien
Collateral Agent following the Discharge of First Lien Obligations, at the sole
expense of the Grantors, in connection with the Second Lien Collateral Agent
obtaining a first priority interest in the Pledged Collateral and the Third Lien
Collateral Agent obtaining a second priority interest in the Pledged Collateral,
in each case subject to Permitted Liens (as such term is defined in the Initial
Second Lien Term Loan Agreement) or as a court of competent jurisdiction may
otherwise direct.

(ii) After the Discharge of First Lien Obligations and upon the Discharge of
Second Lien Obligations, the Second Lien Secured Parties’ Liens upon the
Collateral will be automatically released and the Second Lien Collateral Agent
shall deliver all Pledged Collateral in its possession (if any) together with
any necessary endorsements (such endorsement shall be without recourse and
without any representation or warranty), first, to the Third Lien Collateral
Agent to the extent Third Lien Obligations remain outstanding, and second, to
the Grantors to the extent no Third Lien Obligations remain outstanding (in each
case, so as to allow such Person to obtain possession or control of such Pledged
Collateral). The Second Lien Collateral Agent further agrees to take all other
action reasonably requested by the Third Lien Collateral Agent following the
Discharge of Second Lien Obligations, at the sole expense of the Grantors, in
connection

 

-26-



--------------------------------------------------------------------------------

with the Third Lien Collateral Agent obtaining a first priority interest in the
Pledged Collateral, subject to Permitted Liens (as such term or its equivalent
is defined in the Third Lien Term Loan Agreement) or as a court of competent
jurisdiction may otherwise direct.

Section 5.2 Insurance; Condemnation. (i) Subject to the terms of, and the rights
of the Grantors under, the First Lien Financing Documents and provided that the
First Lien Secured Parties shall not have such rights unless an “Event of
Default” as defined in the First Lien Financing Documents has occurred and is
continuing; unless and until the Discharge of First Lien Obligations has
occurred, the First Lien Secured Parties shall have the sole and exclusive right
to adjust settlement for any insurance policy covering the Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting the Collateral. In furtherance of the foregoing, subject to the terms
of, and the rights of the Grantors under, the First Lien Financing Documents,
the First Lien Collateral Agent shall be authorized to instruct any issuer of
insurance with respect to the Collateral for any Grantor to pay any checks in
respect of the Collateral only to the First Lien Collateral Agent and, if for
any reason the Second Lien Collateral Agent or the Third Lien Collateral Agent
is named on any such check, the Second Lien Collateral Agent or the Third Lien
Collateral Agent, as applicable, shall promptly sign all documents necessary to
enable the First Lien Collateral Agent to deposit such check and receive the
funds payable under such check (the First Lien Collateral Agent may, at its
option, execute such documents on behalf of the Second Lien Collateral Agent or
the Third Lien Collateral Agent under the powers granted under Section 5.1(b)).
Unless and until the Discharge of First Lien Obligations has occurred, and
subject to the rights of the Grantors under the First Lien Financing Documents,
all proceeds of any such policy and any such award (or any payments with respect
to a deed in lieu of condemnation) if in respect to the Collateral and to the
extent required by the First Lien Financing Documents shall be paid to the First
Lien Collateral Agent for the benefit of the First Lien Secured Parties pursuant
to the terms of the First Lien Financing Documents and thereafter, to the extent
no First Lien Obligations are outstanding, and subject to the rights (if any) of
the Grantors under the Second Lien Financing Documents, to the Second Lien
Collateral Agent for the benefit of the Second Lien Secured Parties to the
extent required under the Second Lien Financing Documents. Until the Discharge
of First Lien Obligations has occurred, if any of the Second Lien Secured
Parties or the Third Lien Secured Parties shall, at any time, receive any
proceeds of any such insurance policy or any such award or payment in
contravention of this Agreement, it shall segregate and hold in trust and
forthwith pay such proceeds over to the First Lien Collateral Agent in
accordance with the terms of Section 4.2.

(ii) Subject to the terms of, and the rights of the Grantors under, the Second
Lien Financing Documents and provided that the Second Lien Secured Parties shall
not have such rights unless an “Event of Default” as defined in the Second Lien
Financing Documents has occurred and is continuing, after the Discharge of First
Lien Obligations and unless and until the Discharge of Second Lien Obligations
has occurred, the Second Lien Secured Parties shall have the sole and exclusive
right to adjust settlement for any insurance policy covering the Collateral in
the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting the Collateral. In furtherance of the foregoing (and after the
Discharge of the First Lien Obligations), subject to the terms of, and the
rights of the

 

-27-



--------------------------------------------------------------------------------

Grantors under, the Second Lien Financing Documents, the Second Lien Collateral
Agent shall be authorized to instruct any issuer of insurance with respect to
the Collateral for any Grantor to pay any checks in respect of the Collateral
only to the Second Lien Collateral Agent and, if for any reason the Third Lien
Collateral Agent is named on any such check, the Third Lien Collateral Agent, as
applicable, shall promptly sign all documents necessary to enable the Second
Lien Collateral Agent to deposit such check and receive the funds payable under
such check (the Second Lien Collateral Agent may, at its option, execute such
documents on behalf of the Third Lien Collateral Agent under the powers granted
under Section 5.1(b)). After the Discharge of First Lien Obligation and unless
and until the Discharge of Second Lien Obligations has occurred, and subject to
the rights of the Grantors under the Second Lien Financing Documents, all
proceeds of any such policy and any such award (or any payments with respect to
a deed in lieu of condemnation) if in respect to the Collateral and to the
extent required by the Second Lien Financing Documents shall be paid to the
Second Lien Collateral Agent for the benefit of the Second Lien Secured Parties
pursuant to the terms of the Second Lien Financing Documents and thereafter, to
the extent no Second Lien Obligations are outstanding, and subject to the rights
(if any) of the Grantors under the Third Lien Financing Documents, to the Third
Lien Collateral Agent for the benefit of the Third Lien Secured Parties to the
extent required under the Third Lien Financing Documents. After the Discharge of
First Lien Obligations and until the Discharge of Second Lien Obligations has
occurred, if any of the Third Lien Secured Parties shall, at any time, receive
any proceeds of any such insurance policy or any such award or payment in
contravention of this Agreement, it shall segregate and hold in trust and
forthwith pay such proceeds over to the Second Lien Collateral Agent in
accordance with the terms of Section 4.2.

(iii) To effectuate the foregoing, the loss payable clauses attached as
Schedules I and II to each of the vessel mortgages described in Schedules 3 and
4 hereto shall be amended and restated in substantially the forms of Exhibits
C-1 and C-2 hereto, respectively, and the relevant Grantors shall cause all
policies and certificates of entry with respect to insurances required by each
such vessel mortgage for each vessel covered thereby to contain such amended and
restated loss payable clauses in accordance with the requirements of such vessel
mortgage. The relevant vessel mortgages shall be amended as necessary to include
such amended and restated loss payable clauses. Any new vessel mortgages granted
to an Authorized Collateral Agent shall contain loss payable clauses in
substantially the forms of Exhibits C-1 and C-2 hereto. In the event of any
inconsistency between the terms of any loss payable endorsements that may be
issued by an insurance company or by a protection and indemnity club, on the one
hand, and the terms of Sections 5.2(i) and (ii) hereof, on the other hand, then
as among the parties hereto, the terms of Sections 5.2(i) and (ii) hereof shall
govern and prevail.

Section 5.3 Amendments to First Lien Financing Documents, Second Lien Financing
Documents and Third Lien Financing Documents. (a) The First Lien Financing
Documents may be amended, restated, Refinanced, replaced, supplemented or
otherwise modified in accordance with their terms, and the First Lien
Obligations may be Refinanced in whole or in part, in each case, without notice
to, or the consent of the Second Lien Collateral Agent, the Second Lien Secured
Parties, the Third Lien Collateral Agent or the Third Lien Secured Parties, all
without

 

-28-



--------------------------------------------------------------------------------

affecting the Lien subordination or other provisions of this Agreement;
provided, however, that (i) in the case of such a Refinancing transaction,
(A) if such Refinancing Indebtedness will constitute First Lien Obligations, the
incurrence of such Refinancing Indebtedness complies with the terms of this
Agreement, including Sections 5.3 and 5.5, (B) if such Refinancing Indebtedness
will constitute Second Lien Obligations, the incurrence of such Refinancing
Indebtedness complies with the terms of this Agreement, including Sections 5.3
and 5.7, and (C) if such Refinancing Indebtedness will constitute Third Lien
Obligations, the incurrence of such Refinancing Indebtedness complies with the
terms of this Agreement, including Sections 5.3 and 5.8 and (ii) any such
amendment, restatement, supplement, modification or Refinancing shall not,
without the consent of the Second Lien Collateral Agent and the Third Lien
Collateral Agent, contravene the provisions of this Agreement.

(b) The Second Lien Financing Documents may be amended, restated, Refinanced,
replaced, supplemented or otherwise modified in accordance with their terms, and
the Second Lien Obligations may be Refinanced in whole or in part, in each case,
without notice to, or the consent (except to the extent a consent is required to
permit such amendment, supplement or other modification or such Refinancing
transaction under any First Lien Financing Document) of any First Lien Secured
Party or any Third Lien Secured Party, all without affecting the Lien
subordination or other provisions of this Agreement; provided, however, that,
(i) in the case of such a Refinancing transaction, (A) if such Refinancing
Indebtedness will constitute First Lien Obligations, the incurrence of such
Refinancing Indebtedness complies with the terms of this Agreement, including
Sections 5.3 and 5.5, (B) if such Refinancing Indebtedness will constitute
Second Lien Obligations, the incurrence of such Refinancing Indebtedness
complies with the terms of this Agreement, including Sections 5.3 and 5.7, and
(C) if such Refinancing Indebtedness will constitute Third Lien Obligations, the
incurrence of such Refinancing Indebtedness complies with the terms of this
Agreement, including Sections 5.3 and 5.8 and (ii) any such amendment,
restatement, supplement, modification or Refinancing shall not, without the
consent of the First Lien Collateral Agent and the Third Lien Collateral Agent,
contravene the provisions of this Agreement.

(c) The Third Lien Financing Documents may be amended, restated, Refinanced,
replaced, supplemented or otherwise modified in accordance with their terms, and
the Third Lien Obligations may be Refinanced in whole or in part, in each case,
without notice to, or the consent (except to the extent a consent is required to
permit such amendment, supplement or other modification or such Refinancing
transaction under any First Lien Financing Document or any Second Lien Financing
Document) of any First Lien Secured Party or any Second Lien Secured Party, all
without affecting the Lien subordination or other provisions of this Agreement;
provided, however, that, (i) in the case of such a Refinancing transaction,
(A) if such Refinancing Indebtedness will constitute First Lien Obligations, the
incurrence of such Refinancing Indebtedness complies with the terms of this
Agreement, including Sections 5.3 and 5.5, (B) if such Refinancing Indebtedness
will constitute Second Lien Obligations, the incurrence of such Refinancing
Indebtedness complies with the terms of this Agreement, including Sections 5.3
and 5.7, and (C) if such Refinancing Indebtedness will constitute Third Lien
Obligations, the incurrence of such Refinancing Indebtedness complies with the
terms of this Agreement, including Sections 5.3 and 5.8 and (ii) any such
amendment, restatement, supplement, modification or Refinancing shall not,
without the consent of the First Lien Collateral Agent and the Second Lien
Collateral Agent, contravene the provisions of this Agreement.

 

-29-



--------------------------------------------------------------------------------

(d) The Second Lien Collateral Agent, on behalf of the Second Lien Secured
Parties, agrees that each Second Lien Security Document shall include the
following language (or language to similar effect approved by the First Lien
Collateral Agent):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second Lien Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the Second Lien Collateral Agent or Second
Lien Secured Parties hereunder are subject to the provisions of the
Intercreditor Agreement dated as of February 7, 2019 (as amended, restated,
Refinanced, replaced, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”) by and among Hornbeck Offshore Services, Inc., a
Delaware corporation, each other Grantor (as hereinafter defined) Wilmington
Trust, National Association, as Initial First Lien Administrative Agent,
Wilmington Trust, National Association, as Second Lien Collateral Agent, and
certain other persons party or that may become party thereto from time to time.
In the event of any conflict between the terms of the Intercreditor Agreement
and this Agreement, the terms of the Intercreditor Agreement shall govern and
control.”

(e) The Third Lien Collateral Agent, on behalf of the Third Lien Secured
Parties, agrees that each Third Lien Security Document shall include the
following language (or language to similar effect approved by the First Lien
Collateral Agent and the Second Lien Collateral Agent):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Third Lien Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the Third Lien Collateral Agent or Third Lien
Secured Parties hereunder are subject to the provisions of the Intercreditor
Agreement dated as of February 7, 2019 (as amended, restated, Refinanced,
replaced, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”) by and among Hornbeck Offshore Services, Inc., a
Delaware corporation, each other Grantor (as hereinafter defined) Wilmington
Trust, National Association, as Initial First Lien Administrative Agent,
Wilmington Trust, National Association, as Second Lien Collateral Agent, [-], as
Third Lien Collateral Agent and certain other persons party or that may become
party thereto from time to time. In the event of any conflict between the terms
of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern and control.”

Section 5.4 Bailee for Perfection. (a) (i) The First Lien Collateral Agent
agrees to hold that part of the Collateral that is in its possession or control
(or in the possession or control of its agents or bailees) to the extent that
possession or control thereof is taken to perfect a Lien thereon under the UCC
or other applicable law (such Collateral being the “Pledged Collateral”) as
collateral agent for the First Lien Secured Parties and as bailee for the Second
Lien Collateral Agent and the Third Lien Collateral Agent (such bailment being
intended, among other things, to satisfy the requirements of Sections 8301(a)(2)
and 9-313(c) of the UCC) and any assignee of the Second Lien Collateral Agent or
the Third Lien Collateral Agent solely for the purpose of

 

-30-



--------------------------------------------------------------------------------

perfecting the security interest granted under the First Lien Financing
Documents, the Second Lien Financing Documents and the Third Lien Financing
Documents, respectively, subject to the terms and conditions of this
Section 5.4. In the event that the Second Lien Collateral Agent, any other
Second Lien Secured Party, the Third Lien Collateral Agent or any other Third
Lien Secured Party shall come into possession of any Pledged Collateral prior to
the Discharge of First Lien Obligations in contravention of this Agreement, then
the Second Lien Collateral Agent, such other Second Lien Secured Party, the
Third Lien Collateral Agent or such other Third Lien Secured Party shall deliver
such Pledged Collateral to the First Lien Collateral Agent.

(ii) After the Discharge of First Lien Obligations and until the Discharge of
Second Lien Obligations, the Second Lien Collateral Agent agrees to hold that
Pledged Collateral that is in its possession or control (or in the possession or
control of its agents or bailees) as collateral agent for the Second Lien
Secured Parties and as bailee for the Third Lien Collateral Agent (such bailment
being intended, among other things, to satisfy the requirements of Sections
8301(a)(2) and 9-313(c) of the UCC) and any assignee of the Third Lien
Collateral Agent solely for the purpose of perfecting the security interest
granted under the Second Lien Financing Documents and the Third Lien Financing
Documents, respectively, subject to the terms and conditions of this
Section 5.4. In the event that the Third Lien Collateral Agent or any other
Third Lien Secured Party shall come into possession of any Pledged Collateral
after the Discharge of First Lien Obligations and prior to the Discharge of
Second Lien Obligations in contravention of this Agreement, then the Third Lien
Collateral Agent or such other Third Lien Secured Party shall deliver such
Pledged Collateral to the Second Lien Collateral Agent.

(b) The First Lien Collateral Agent shall have no obligation whatsoever to the
First Lien Secured Parties, the Second Lien Secured Parties or the Third Lien
Secured Parties to ensure that the Pledged Collateral is genuine or owned by any
of the Grantors or to preserve rights or benefits of any Person except as
expressly set forth in this Section 5.4. The duties or responsibilities of the
First Lien Collateral Agent to the Second Lien Collateral Agent and the Third
Lien Collateral Agent under this Section 5.4 shall be limited solely to holding
the Pledged Collateral as Collateral Agent for the benefit of and on behalf of
the First Lien Secured Parties, and as bailee for the Second Lien Collateral
Agent and the Third Lien Collateral Agent in accordance with this Section 5.4
and delivering the Pledged Collateral upon a Discharge of First Lien Obligations
as provided in paragraph (d) below. Following the delivery of the Pledged
Collateral to the Second Lien Collateral Agent upon Discharge of the First Lien
Obligations, the Second Lien Collateral Agent shall have no obligation
whatsoever to the Second Lien Secured Parties or the Third Lien Secured Parties
to ensure that the Pledged Collateral is genuine or owned by any of the Grantors
or to preserve rights or benefits of any Person except as expressly set forth in
this Section 5.4. The duties or responsibilities of the Second Lien Collateral
Agent to the Third Lien Collateral Agent under this Section 5.4 shall be limited
solely to holding the Pledged Collateral as Collateral Agent for the benefit of
and on behalf of the Second Lien Secured Parties and as bailee for the Third
Lien Collateral Agent in accordance with this Section 5.4 and delivering the
Pledged Collateral upon a Discharge of Second Lien Obligations as provided in
paragraph (d) below.

(c) The First Lien Collateral Agent acting pursuant to this Section 5.4 shall
not have by reason of the First Lien Security Documents, the Second Lien
Security Documents,

 

-31-



--------------------------------------------------------------------------------

the Third Lien Security Documents, this Agreement or any other document, a
fiduciary relationship in respect of any First Lien Secured Party, any Second
Lien Secured Party or any Third Lien Secured Party. The Second Lien Collateral
Agent acting pursuant to this Section 5.4 shall not have by reason of the Second
Lien Security Documents, the Third Lien Security Documents, this Agreement or
any other document, a fiduciary relationship in respect of any Second Lien
Secured Party or any Third Lien Secured Party.

(d) Until the Discharge of First Lien Obligations has occurred, the First Lien
Collateral Agent shall be entitled to deal with the Pledged Collateral in
accordance with the terms of the First Lien Financing Documents as if the Liens
of the Second Lien Collateral Agent under the Second Lien Security Documents and
the Liens of the Third Lien Collateral Agent under the Third Lien Security
Documents did not exist. Until the Discharge of First Lien Obligations has
occurred, the rights of the Second Lien Collateral Agent and the Third Lien
Collateral Agent shall at all times be subject to the terms of this Agreement.
After the Discharge of First Lien Obligations and until the Discharge of Second
Lien Obligations has occurred, the Second Lien Collateral Agent shall be
entitled to deal with the Pledged Collateral in accordance with the terms of the
Second Lien Financing Documents as if the Liens of the Third Lien Collateral
Agent under the Third Lien Security Documents did not exist. After the Discharge
of First Lien Obligations and until the Discharge of Second Lien Obligations has
occurred, the rights of the Third Lien Collateral Agent shall at all times be
subject to the terms of this Agreement.

Section 5.5 When Discharge of Obligations Deemed to Not Have Occurred;
Additional First Lien Indebtedness. (a) If concurrently with the Discharge of
First Lien Obligations, the Company enters into any Refinancing of the then
existing First Lien Obligations, which Refinancing is permitted by this
Agreement (including Section 5.3(a)(ii)), the Second Lien Financing Documents
and the Third Lien Financing Documents as in effect on the date hereof, then
such Discharge of First Lien Obligations, as the case may be, shall
automatically be deemed not to have occurred for all purposes of this Agreement,
and, from and after the date on which such Refinancing Indebtedness is incurred
in accordance with the terms hereof, the obligations under such Refinancing
shall automatically be treated as First Lien Obligations, for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of Collateral set forth herein, and the applicable New First Lien Agent
under such new First Lien Financing Documents shall be the First Lien Collateral
Agent for all purposes of this Agreement.

(b) The Grantors will be permitted, subject to Section 5.3, to (i) Refinance the
First Lien Obligations in full or in part or (ii) in the event that no First
Lien Obligations are then outstanding and the Discharge of First Lien
Obligations shall have occurred with respect to the most recent First Lien
Obligations, incur new First Lien Obligations, in either case under an
Additional First Lien Financing Document (the Indebtedness incurred under clause
(i) or (ii) shall be referred to in this Section 5.5 as “Additional First Lien
Indebtedness”), and in connection therewith, designate as a holder of First Lien
Obligations hereunder lenders and agents (including any New First Lien Agent)
thereunder, in each case only to the extent the Refinancing Indebtedness or new
Indebtedness is incurred in accordance with the terms of this Agreement
(including Section 5.3 and this Section 5.5). The Grantors shall effect such
designation by delivering to each then existing Authorized Collateral Agent and
Debt Representative, each of the following:

 

-32-



--------------------------------------------------------------------------------

(i) on or prior to the date on which such Additional First Lien Indebtedness is
incurred, an Officers’ Certificate stating that the Grantors intend to incur
such Additional First Lien Indebtedness as Refinancing Indebtedness or
Indebtedness under a new First Lien Financing Document, and certifying that
(A) such incurrence is permitted and does not violate or result in any default
under any then existing First Lien Financing Document, Second Lien Financing
Document or Third Lien Financing Document (other than any incurrence of First
Lien Obligations that would simultaneously repay all First Lien Obligations
under the First Lien Financing Documents under which such default would arise),
determined assuming such commitments are fully drawn as of such date and (B) the
definitive documentation associated with such Additional First Lien Indebtedness
contains a written agreement of the holders of such Indebtedness, for the
enforceable benefit of all other holders of existing and future First Lien
Obligations, all holders of existing and future Second Lien Obligations, all
holders of existing and future Third Lien Obligations, and each existing and
future Debt Representative as follows: (x) that the holders of all obligations
associated with such Additional First Lien Indebtedness are bound by the
provisions of, and agree to the terms of, this Agreement and (y) consenting to
and directing the applicable New First Lien Agent or Additional First Lien
Representative with respect to such Additional First Lien Indebtedness to
perform its obligations under this Agreement;

(ii) evidence that the Grantors have duly authorized, executed (if applicable)
and recorded (or caused to be recorded), or intend to authorize, execute and
record (if applicable), in each appropriate governmental office all relevant
filings and recordations to ensure that such Additional First Lien Indebtedness
is secured by the First Lien Collateral in accordance with this Agreement and
the First Lien Security Documents;

(iii) a written notice specifying the name and address of each New First Lien
Agent or Additional First Lien Representative in respect of such Additional
First Lien Indebtedness for purposes of Section 8.9; and

(iv) a copy of the executed First Lien Joinder, executed by each New First Lien
Agent or Additional First Lien Representative (on behalf of each First Lien
Secured Party represented by it).

(c) Although the Grantors shall be required to deliver a copy of each of the
foregoing documents described in clauses (i) through (iv) of Section 5.5(b) to
each then existing Authorized Collateral Agent and Debt Representative, the
failure to so deliver a copy of any such document to any such Authorized
Collateral Agent or Debt Representative (other than the certification described
in clause (i) of Section 5.5(b) and the executed First Lien Joinder referred to
in clause (iv) of Section 5.5(b), which shall in all cases be required and which
shall be delivered to each then existing Authorized Collateral Agent and Debt
Representative no later

 

-33-



--------------------------------------------------------------------------------

than five Business Days prior to the execution and delivery of the Additional
First Lien Financing Documents governing such Additional First Lien
Indebtedness) shall not affect the status of such Additional First Lien
Indebtedness as First Lien Obligations entitled to the benefits of this
Agreement if the other requirements of this Section 5.5 are complied with.

(d) If and to the extent requested by any New First Lien Agent, and so long as
the Grantors shall have delivered copies of the certificates and documents
referenced in clauses (i) through (iv) of Section 5.5(b) to each Authorized
Collateral Agent and Debt Representative, each Authorized Collateral Agent will
(to the extent the Additional First Lien Indebtedness is incurred in accordance
with such Authorized Collateral Agent’s applicable Financing Documents) confirm
in writing (by countersigning and acknowledging the First Lien Joinder) that
(i) the holders of such contemplated Additional First Lien Indebtedness will be
First Lien Secured Parties hereunder and (ii) the obligations of such holders
associated with such Additional First Lien Indebtedness are First Lien
Obligations hereunder. The failure of any Authorized Collateral Agent to so
confirm in writing shall not affect the status of such obligations as First Lien
Obligations entitled to the benefits of this Agreement if the other requirements
of this Section 5.5 are complied with.

(e) [Reserved].

(f) Upon receipt of a notice (the “New First Lien Debt Notice”) stating that the
Company has entered into a Refinancing in respect of the then existing First
Lien Obligations or a new First Lien Financing Document in accordance with the
terms hereof (which notice shall include the identity of the new Debt
Representative and/or Authorized Collateral Agent under the applicable Refinance
Documents, such Persons, the “New First Lien Agents”), and so long as the
Grantors shall have delivered copies of the certificates and documents
referenced in clauses (i) through (iv) of Section 5.5(b) to the Second Lien
Collateral Agent and the Third Lien Collateral Agent, the Second Lien Collateral
Agent and the Third Lien Collateral Agent shall promptly, at the Grantors’ cost
and expense, (i) enter into such documents and agreements (including amendments,
supplements or other modifications to this Agreement) as the Company or any such
New First Lien Agent shall reasonably request in order to provide to the New
First Lien Agents the rights contemplated hereby, in each case consistent in all
material respects with the terms of this Agreement and (ii) deliver to the New
First Lien Agents any Pledged Collateral held by it together with any necessary
endorsements (or otherwise allow the New First Lien Agents to obtain control of
such Pledged Collateral).

(g) If the new First Lien Obligations under the new Additional First Lien
Financing Documents are secured by assets of the Grantors constituting
Collateral that do not also secure the Second Lien Obligations and the Third
Lien Obligations, then the Second Lien Obligations and the Third Lien
Obligations shall be secured at such time by a second and third priority Lien,
as applicable, on such assets to the same extent provided in the new First Lien
Security Documents and this Agreement.

(h) Each Debt Representative and Authorized Collateral Agent agrees that this
Agreement and the applicable First Lien Security Documents shall be amended to
the extent necessary or desirable to cause the Liens granted thereby to be in
favor of the holders of such new First Lien Obligations (to the extent Liens in
favor of such holders are expressly permitted

 

-34-



--------------------------------------------------------------------------------

by the terms hereof), and that the First Lien Collateral Agent is authorized to
enter into such amendments as set forth in Section 8.4. The Liens granted in
favor of the First Lien Collateral Agent, for the benefit of the First Lien
Secured Parties, shall be granted under the same First Lien Security Documents.

(i) Each of the parties hereto agrees that this Agreement and the applicable
First Lien Security Documents shall be amended to the extent necessary or
desirable to cause the holders of such new First Lien Obligations to be treated
in the same manner as the First Lien Secured Parties under this Agreement, and
that the First Lien Collateral Agent is authorized to enter into such amendments
as set forth in Section 8.4.

(j) Each then existing Debt Representative shall have the right to request that
the Company provide a copy of executed opinions of counsel to be provided to the
holders of any Additional First Lien Agreement entered into in accordance with
this Section, to such Debt Representative, on behalf of all relevant Secured
Parties, as to the associated Additional First Lien Indebtedness being secured
by a valid and perfected security interest in the First Lien Collateral.
Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow the Company or any other Grantor to incur additional Indebtedness unless
otherwise permitted by the terms of all applicable Financing Documents. This
Section 5.5 shall survive termination of this Agreement.

Section 5.6 Purchase Right.

(a) Without prejudice to the enforcement of any of the First Lien Secured
Parties’ remedies under the First Lien Financing Documents, this Agreement, at
law or in equity or otherwise, the First Lien Secured Parties agree that
following the earlier to occur of (i) an acceleration of any of the First Lien
Obligations in accordance with the terms of the applicable First Lien Financing
Documents and (ii) the commencement of any Insolvency or Liquidation Proceeding
with respect to any Grantor (the earlier such event, the “Purchase Event”),
within 15 days of the Purchase Event, the Second Lien Secured Parties may
request, and the First Lien Secured Parties hereby offer the Second Lien Secured
Parties the option, to purchase in cash the entire aggregate amount (but not
less than the entirety) of outstanding First Lien Obligations (including
unfunded commitments under any First Lien Financing Document that have not been
terminated at such time) at the Purchase Price without warranty or
representation or recourse except as provided in Section 5.6(d), on a pro rata
basis among the First Lien Secured Parties, which offer may be accepted by less
than all of the Second Lien Secured Parties so long as all the accepting Second
Lien Secured Parties shall when taken together purchase such entire aggregate
amount as set forth above (the purchase right described in this paragraph, the
“Purchase Right”).

(b) The “Purchase Price” will equal the sum of (1) the full amount of all First
Lien Obligations then-outstanding and unpaid at par, including principal,
accrued but unpaid interest and fees (including any premium under the First Lien
Financing Documents that would be applicable upon prepayment or repayment of the
First Lien Obligations or termination of the commitments under the Initial First
Lien Term Loan Agreement, including as a result of the Purchase Event or the
exercise of the Purchase Right) and any other unpaid amounts, including breakage
costs and, in the case of any secured hedging obligations, the amount that would
be

 

-35-



--------------------------------------------------------------------------------

payable by the relevant Grantor thereunder if such Grantor were to terminate the
hedge agreement in respect thereof on the date of the purchase or, if not
terminated, an amount determined by the relevant First Lien Secured Party to be
necessary to collateralize its credit risk arising out of such agreement,
(2) the cash collateral to be furnished to the First Lien Secured Parties
providing letters of credit under the First Lien Financing Documents in such
amount (not to exceed 103% thereof) as such First Lien Secured Parties determine
is reasonably necessary to secure such First Lien Secured Parties in connection
with any such outstanding and undrawn letters of credit and (3) all accrued and
unpaid fees, expenses and other amounts (including attorneys’ fees and expenses)
owed to the First Lien Secured Parties under or pursuant to the First Lien
Financing Documents on the date of purchase.

(c) If the Second Lien Secured Parties (or any subset of them) exercise their
Purchase Right, it shall be exercised pursuant to documentation mutually
acceptable to each of the Initial First Lien Administrative Agent and the Second
Lien Representatives and the parties shall endeavor to close promptly after the
exercise thereof. If the Second Lien Secured Parties do not irrevocably exercise
their Purchase Right within 15 days after the Purchase Event, the First Lien
Secured Parties shall have no further obligations pursuant to this Section 5.6
and may take any further actions in their sole discretion in accordance with the
First Lien Financing Documents and this Agreement. Each First Lien Secured Party
will retain all rights to indemnification provided in the relevant First Lien
Financing Documents for all claims and other amounts relating to periods prior
to the purchase of the First Lien Obligations pursuant to this Section 5.6.

(d) The purchase and sale of the First Lien Obligations under this Section 5.6
will be without recourse and without representation or warranty of any kind by
the First Lien Secured Parties, except that the First Lien Secured Parties shall
severally and not jointly represent and warrant to the Second Lien Secured
Parties that on the date of such purchase, immediately before giving effect to
the purchase;

(i) the principal of and accrued and unpaid interest on the First Lien
Obligations, and the fees and expenses thereof owed to the respective First Lien
Secured Parties, are as stated in any assignment agreement prepared in
connection with the purchase and sale of the First Lien Obligations; and

(ii) each First Lien Secured Party owns the First Lien Obligations purported to
be owned by it free and clear of any Liens (other than participation interests
not prohibited by the First Lien Financing Documents, in which case the Purchase
Price will be appropriately adjusted so that the Second Lien Secured Parties do
not pay amounts represented by participation interests to the extent that the
Second Lien Secured Parties expressly assume the obligations under such
participation interests).

Section 5.7 Additional Second Lien Indebtedness. (a) The Second Lien Collateral
Agent will act as agent hereunder for, and perform its duties set forth herein
on behalf of, each holder of Second Lien Obligations in respect of indebtedness
that is incurred after the date hereof that:

 

-36-



--------------------------------------------------------------------------------

(i) holds Additional Second Lien Obligations that are identified as such in
accordance with the procedures set forth in clause (b) of this Section 5.7; and

(ii) signs, through its designated Additional Second Lien Representative
identified pursuant to clause (b) of this Section 5.7, and delivers a Second
Lien Joinder.

(b) The Grantors will be permitted, subject to Section 5.3, to (x) Refinance the
Second Lien Obligations in full or in part or (y) incur Indebtedness in respect
of an Additional Second Lien Agreement and to designate as an additional holder
of Second Lien Obligations hereunder lenders, agents and each Additional Second
Lien Representative, as applicable, under such Additional Second Lien Agreement,
in each case only to the extent such Additional Second Lien Agreement is
incurred in accordance with the terms of this Agreement (including this
Section 5.7) and only to the extent such incurrence is permitted under the terms
of the First Lien Financing Documents, the Second Lien Financing Documents (to
the extent not Refinanced by such Indebtedness) and the Third Lien Financing
Documents. The Grantors shall effect such designation by delivering to each
previously identified Authorized Collateral Agent and Debt Representative, each
of the following:

(i) on or prior to the date on which such Additional Second Lien Obligations are
incurred, an Officers’ Certificate stating that the Grantors intend to incur
additional Indebtedness under such Additional Second Lien Agreement, and
certifying that (A) such incurrence is permitted and does not violate or result
in any default under the First Lien Financing Documents, the Second Lien
Financing Documents and the Third Lien Financing Documents (other than any
incurrence of Second Lien Obligations that would simultaneously repay all First
Lien Obligations, Second Lien Obligations or Third Lien Obligations, as
applicable, under the First Lien Financing Documents, the Second Lien Financing
Documents or the Third Lien Financing Documents, as applicable, under which such
default would arise) determined assuming such commitments are fully drawn as of
such date and (B) the definitive documentation associated with such Additional
Second Lien Agreement contains a written agreement of the holders of such
Indebtedness, for the enforceable benefit of all holders of existing and future
First Lien Obligations, all other holders of existing and future Second Lien
Obligations, all other holders of existing and future Third Lien Obligations,
and each existing and future Authorized Collateral Agent and each other existing
and future Debt Representative as follows: (x) that all Second Lien Obligations
will be and are secured equally and ratably by all Liens granted to the Second
Lien Collateral Agent, for the benefit of the Second Lien Secured Parties, at
any time granted by any Grantor to secure any Second Lien Obligations whether or
not upon property otherwise constituting collateral to such Second Lien
Obligations and that all Liens granted pursuant to the Second Lien Security
Documents will be enforceable by the Second Lien Collateral Agent for the
benefit of all holders of Second Lien Obligations equally and ratably as
contemplated by this Agreement, (y) that the holders of Second Lien Obligations
in respect of such Additional Second Lien Agreement are bound by the provisions
of, and agree to

 

-37-



--------------------------------------------------------------------------------

the terms of, this Agreement, including the provisions relating to the ranking
of Liens and the order of application of proceeds from the enforcement of Liens
and (z) consenting to and directing the Second Lien Collateral Agent to perform
its obligations under this Agreement and the Second Lien Security Documents;

(ii) evidence that the Grantors have duly authorized, executed (if applicable)
and recorded (or caused to be recorded), or intend to authorize, execute and
record (if applicable), in each appropriate governmental office all relevant
filings and recordations to ensure that the Additional Second Lien Obligations
in respect of such Additional Second Lien Agreement are secured by the
Collateral in accordance with this Agreement and the Second Lien Security
Documents (including any amendments to the applicable Second Lien Security
Documents necessary to increase the amount of Second Lien Obligations secured
thereby to an amount reasonably satisfactory to the Second Lien Collateral
Agent);

(iii) a written notice specifying the name and address of the Additional Second
Lien Representative in respect of such Additional Second Lien Agreement for
purposes of Section 8.9; and

(iv) a copy of the executed Second Lien Joinder referred to in clause (a) above,
executed by the new Additional Second Lien Representative (on behalf of each
Additional Second Lien Secured Party represented by it).

(c) Upon receipt of a notice (the “New Second Lien Debt Notice”) stating that
the Company has entered into a Refinancing in respect of the then existing
Second Lien Obligations or a new Second Lien Financing Document in accordance
with the terms hereof (which notice shall include the identity of the new Debt
Representative and/or Authorized Collateral Agent under the applicable Refinance
Documents, such Persons, the “New Second Lien Agents”), and so long as the
Grantors shall have delivered copies of the certificates and documents
referenced in clauses (i) through (iv) of Section 5.7(b) to the First Lien
Collateral Agent and, if applicable, the Third Lien Collateral Agent, the First
Lien Collateral Agent and, if applicable, the Third Lien Collateral Agent shall
promptly, at the Grantors’ cost and expense, enter into such documents and
agreements (including amendments, supplements or other modifications to this
Agreement) as the Company or any such New Second Lien Agent shall reasonably
request in order to provide to the New Second Lien Agents the rights
contemplated hereby, in each case consistent in all material respects with the
terms of this Agreement.

(d) Although the Grantors shall be required to deliver a copy of each of the
foregoing documents described in clauses (i) through (iv) of Section 5.7(b) to
each then existing Authorized Collateral Agent, and to each then existing Debt
Representative, the failure to so deliver a copy of any such document to any
such Authorized Collateral Agent, or to any such Debt Representative (other than
the certification described in clause (i) of the applicable sub-clause of
Section 5.7(b) and the Second Lien Joinder, as applicable, referred to in clause
(iv) of the applicable sub-clause of Section 5.7(b), which shall in all cases be
required and which shall be delivered to each then existing Authorized
Collateral Agent and to each then existing Debt Representative no later than
five Business Days prior to the execution and delivery of the

 

-38-



--------------------------------------------------------------------------------

applicable Additional Second Lien Agreement governing such Additional Second
Lien Indebtedness) shall not affect the status of such Additional Second Lien
Indebtedness as Additional Second Lien Obligations entitled to the benefits of
this Agreement and the Second Lien Security Documents, if the other requirements
of this Section 5.7 are complied with.

(e) If and to the extent requested by the Second Lien Collateral Agent, and so
long as the Grantors shall have delivered copies of the certificates and
documents referenced in clauses (i) through (iv) of Section 5.7(b) to each
previously identified Authorized Collateral Agent and each other previously
identified Debt Representative, each Debt Representative will (to the extent the
applicable Additional Second Lien Agreement is incurred in accordance with such
Debt Representative’s applicable Financing Documents) confirm in writing (by
countersigning and acknowledging the Second Lien Joinder) that (i) the holders
of such contemplated Additional Second Lien Indebtedness will be Second Lien
Secured Parties hereunder, (ii) the obligations of such holders under the
applicable contemplated documents are Second Lien Obligations hereunder, and
(iii) such obligations are secured by an equal and ratable second lien on the
Collateral, as contemplated hereby. The failure of any Debt Representative to so
confirm in writing shall not affect the status of such obligations as Additional
Second Lien Obligations or Second Lien Obligations entitled to the benefits of
this Agreement and the Second Lien Security Documents if the other requirements
of this Section 5.7 are complied with.

(f) Each Debt Representative and Authorized Collateral Agent agrees that this
Agreement and the applicable Second Lien Security Documents shall be amended to
the extent necessary or desirable to cause the Liens granted thereby to be in
favor of the holders of such new Second Lien Obligations (to the extent Liens in
favor of such holders are expressly permitted by the terms hereof), and that the
Second Lien Collateral Agent is authorized to enter into such amendments as set
forth in Section 8.4. The Liens granted in favor of the Second Lien Collateral
Agent, for the benefit of the Second Lien Secured Parties, shall be granted
under the same Second Lien Security Documents.

(g) Each of the parties hereto agrees that this Agreement and the applicable
Second Lien Security Documents shall be amended to the extent necessary or
desirable to cause the holders of such new Second Lien Obligations to be treated
in the same manner as the Second Lien Secured Parties under this Agreement, and
that the Second Lien Collateral Agent is authorized to enter into such
amendments as set forth in Section 8.4.

(h) Each then existing Debt Representative shall have the right to request that
the Company provide a copy of executed opinions of counsel to be provided to the
holders of any Additional Second Lien Agreement entered into in accordance with
this Section, to such Debt Representative, on behalf of all relevant Secured
Parties, as to the associated Additional Second Lien Indebtedness being secured
by a valid and perfected security interest in the Second Lien Collateral, as
applicable. Notwithstanding the foregoing, nothing in this Agreement will be
construed to allow the Company or any other Grantor to incur additional
Indebtedness unless otherwise permitted by the terms of all applicable Financing
Documents. This Section 5.7 shall survive termination of this Agreement.

 

-39-



--------------------------------------------------------------------------------

Section 5.8 Third Lien Indebtedness. (a) The Third Lien Collateral Agent will
act as agent hereunder for, and perform its duties set forth herein on behalf
of, each holder of Third Lien Obligations in respect of indebtedness that is
incurred after the date hereof that:

(i) holds Third Lien Obligations that are identified as such in accordance with
the procedures set forth in clause (b) of this Section 5.8; and

(ii) signs, through its designated Third Lien Representative identified pursuant
to clause (b) of this Section 5.8, and delivers a Third Lien Joinder.

(b) The Grantors will be permitted, subject to Section 5.3, to (x) Refinance the
Third Lien Obligations in full or in part or (y) incur Indebtedness in respect
of a Third Lien Agreement and to designate as an additional holder of Third Lien
Obligations hereunder lenders, agents and each Third Lien Representative, as
applicable, under such Third Lien Agreement, in each case only to the extent
such Third Lien Agreement is incurred in accordance with the terms of this
Agreement (including this Section 5.8) and only to the extent such incurrence is
permitted under the terms of the First Lien Financing Documents, the Second Lien
Financing Documents and the Third Lien Financing Documents (in each case, to the
extent not Refinanced by such Indebtedness). The Grantors shall effect such
designation by delivering to each previously identified Authorized Collateral
Agent and Debt Representative, each of the following:

(i) on or prior to the date on which such Third Lien Obligations are incurred,
an Officers’ Certificate stating that the Grantors intend to incur additional
Indebtedness under such Third Lien Agreement, and certifying that (A) such
incurrence is permitted and does not violate or result in any default under the
First Lien Financing Documents, the Second Lien Financing Documents and the
Third Lien Financing Documents (other than any incurrence of Third Lien
Obligations that would simultaneously repay all First Lien Obligations, Second
Lien Obligations or Third Lien Obligations, as applicable, under the First Lien
Financing Documents, the Second Lien Financing Documents or the Third Lien
Financing Documents, as applicable, under which such default would arise)
determined assuming such commitments are fully drawn as of such date and (B) the
definitive documentation associated with such Third Lien Agreement contains a
written agreement of the holders of such Indebtedness, for the enforceable
benefit of all holders of existing and future First Lien Obligations, all other
holders of existing and future Second Lien Obligations, all other holders of
existing and future Third Lien Obligations, and each existing and future
Authorized Collateral Agent and each other existing and future Debt
Representative as follows: (x) that all Third Lien Obligations will be and are
secured equally and ratably by all Liens granted to the Third Lien Collateral
Agent, for the benefit of the Third Lien Secured Parties, at any time granted by
any Grantor to secure any Third Lien Obligations whether or not upon property
otherwise constituting collateral to such Third Lien Obligations and that all
Liens granted pursuant to the Third Lien Security Documents will be enforceable
by the Third Lien Collateral Agent for the benefit of all holders of Third Lien
Obligations equally and ratably as contemplated by this Agreement, (y) that the
holders of Third Lien Obligations in respect of such Third Lien Agreement are

 

-40-



--------------------------------------------------------------------------------

bound by the provisions of, and agree to the terms of, this Agreement, including
the provisions relating to the ranking of Liens and the order of application of
proceeds from the enforcement of Liens and (z) consenting to and directing the
Third Lien Collateral Agent to perform its obligations under this Agreement and
the Third Lien Security Documents;

(ii) evidence that the Grantors have duly authorized, executed (if applicable)
and recorded (or caused to be recorded), or intend to authorize, execute and
record (if applicable), in each appropriate governmental office all relevant
filings and recordations to ensure that the Third Lien Obligations in respect of
such Third Lien Agreement are secured by the Collateral in accordance with this
Agreement and the Third Lien Security Documents (including any amendments to the
applicable Third Lien Security Documents necessary to increase the amount of
Third Lien Obligations secured thereby to an amount reasonably satisfactory to
the Third Lien Collateral Agent);

(iii) a written notice specifying the name and address of the Third Lien
Representative in respect of such Third Lien Agreement for purposes of
Section 8.9; and

(iv) a copy of the executed Third Lien Joinder referred to in clause (a) above,
executed by the new Third Lien Representative (on behalf of each Third Lien
Secured Party represented by it).

(c) Upon receipt of a notice (the “New Third Lien Debt Notice”) stating that the
Company has entered into a Refinancing in respect of the then existing Third
Lien Obligations or a new Third Lien Financing Document in accordance with the
terms hereof (which notice shall include the identity of the new Debt
Representative and/or Authorized Collateral Agent under the applicable Refinance
Documents, such Persons, the “New Third Lien Agents”), and so long as the
Grantors shall have delivered copies of the certificates and documents
referenced in clauses (i) through (iv) of Section 5.8(b) to the First Lien
Collateral Agent and the Second Lien Collateral Agent, the First Lien Collateral
Agent and the Second Lien Collateral Agent shall promptly, at the Grantors’ cost
and expense, enter into such documents and agreements (including amendments,
supplements or other modifications to this Agreement) as the Company or any such
New Third Lien Agent shall reasonably request in order to provide to the New
Third Lien Agents the rights contemplated hereby, in each case consistent in all
material respects with the terms of this Agreement.

(d) Although the Grantors shall be required to deliver a copy of each of the
foregoing documents described in clauses (i) through (iv) of Section 5.8(b) to
each then existing Authorized Collateral Agent, and to each then existing Debt
Representative, the failure to so deliver a copy of any such document to any
such Authorized Collateral Agent, or to any such Debt Representative (other than
the certification described in clause (1) of the applicable sub-clause of
Section 5.8(b) and the Second Lien Joinder, as applicable, referred to in clause
(iv) of the applicable sub-clause of Section 5.8(b), which shall in all cases be
required and which shall be delivered to each then existing Authorized
Collateral Agent and to each then existing Debt Representative no later than
five Business Days prior to the execution and delivery of the

 

-41-



--------------------------------------------------------------------------------

applicable Third Lien Agreement governing such Third Lien Indebtedness) shall
not affect the status of such Third Lien Indebtedness as Third Lien Obligations
entitled to the benefits of this Agreement and the Third Lien Security
Documents, if the other requirements of this Section 5.8 are complied with.

(e) If and to the extent requested by the Third Lien Collateral Agent, and so
long as the Grantors shall have delivered copies of the certificates and
documents referenced in clauses (i) through (iv) of Section 5.8(b) to each
previously identified Authorized Collateral Agent and each other previously
identified Debt Representative, each Debt Representative will (to the extent the
applicable Third Lien Agreement is incurred in accordance with such Debt
Representative’s applicable Financing Documents) confirm in writing (by
countersigning and acknowledging the Third Lien Joinder) that (i) the holders of
such contemplated Third Lien Indebtedness will be Third Lien Secured Parties
hereunder, (ii) the obligations of such holders under the applicable
contemplated documents are Third Lien Obligations hereunder, and (iii) such
obligations are secured by an equal and ratable third lien on the Collateral, as
contemplated hereby. The failure of any Debt Representative to so confirm in
writing shall not affect the status of such obligations as Third Lien
Obligations or Third Lien Obligations entitled to the benefits of this Agreement
and the Third Lien Security Documents if the other requirements of this
Section 5.8 are complied with.

(f) Each Debt Representative and Authorized Collateral Agent agrees that this
Agreement and the applicable Third Lien Security Documents shall be amended to
the extent necessary or desirable to cause the Liens granted thereby to be in
favor of the holders of such new Third Lien Obligations (to the extent Liens in
favor of such holders are expressly permitted by the terms hereof), and that the
Third Lien Collateral Agent is authorized to enter into such amendments as set
forth in Section 8.4. The Liens granted in favor of the Third Lien Collateral
Agent, for the benefit of the Third Lien Secured Parties, shall be granted under
the same Third Lien Security Documents.

(g) Each of the parties hereto agrees that this Agreement and the applicable
Third Lien Security Documents shall be amended to the extent necessary or
desirable to cause the holders of such new Third Lien Obligations to be treated
in the same manner as the Third Lien Secured Parties under this Agreement, and
that the Third Lien Collateral Agent is authorized to enter into such amendments
as set forth in Section 8.4.

(h) Each then existing Debt Representative shall have the right to request that
the Company provide a copy of executed opinions of counsel to be provided to the
holders of any Third Lien Agreement entered into in accordance with this
Section, to such Debt Representative, on behalf of all relevant Secured Parties,
as to the associated Third Lien Indebtedness being secured by a valid and
perfected security interest in the Third Lien Collateral, as applicable.
Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow the Company or any other Grantor to incur additional Indebtedness unless
otherwise permitted by the terms of all applicable Financing Documents. This
Section 5.8 shall survive termination of this Agreement.

 

-42-



--------------------------------------------------------------------------------

ARTICLE VI.

INSOLVENCY OR LIQUIDATION PROCEEDINGS

Section 6.1 Finance and Sale Issues. (a) (i) Until the Discharge of First Lien
Obligations has occurred, if any Grantor shall be subject to any Insolvency or
Liquidation Proceeding and the First Lien Collateral Agent shall desire to
permit the use, sale or lease of cash collateral (as such term is defined in
Section 363(a) of the Bankruptcy Code or any similar Bankruptcy Law), on which
the First Lien Collateral Agent or any other creditor has a Lien or to permit
any Grantor to obtain financing, whether from one or more of the First Lien
Secured Parties or any other Person, under Section 364 of the Bankruptcy Code or
any similar Bankruptcy Law (“DIP Financing”), then the Second Lien Collateral
Agent, on behalf of itself and the Second Lien Secured Parties, and the Third
Lien Collateral Agent, on behalf of itself and the Third Lien Secured Parties,
agrees that (i) it will raise no objection to, or oppose or contest (or join
with or support any third party opposing, objecting or contesting), such cash
collateral use or DIP Financing (including any proposed orders for such cash
collateral use and/or DIP Financing which are acceptable to the First Lien
Collateral Agent) and it will be deemed to have consented to such cash
collateral use or DIP Financing (including such proposed orders), (ii) to the
extent the Liens securing the First Lien Obligations are subordinated to or on
an equal and ratable basis with such DIP Financing or cash collateral use, the
Second Lien Collateral Agent and the Third Lien Collateral Agent (A) will
subordinate its Liens on the Collateral to the Liens securing such DIP Financing
or use of cash collateral (and all obligations relating thereto and any
customary “carve-out” for professional and United States Trustee fees) and to
all adequate protection Liens granted to the First Lien Secured Parties on the
same basis as the Liens securing the Second Lien Obligations and Third Lien
Obligations are subordinated to the Liens securing the First Lien Obligations
under this Agreement) and (B) will not request adequate protection or any other
relief in connection therewith (except, as expressly agreed by the First Lien
Collateral Agent or to the extent permitted by Section 6.3), (iii) it will raise
no objection to, or oppose or contest (or join with or support any third party
opposing, objecting or contesting) any lawful exercise by any First Lien Secured
Party of the right to credit bid First Lien Obligations at any sale in
foreclosure of Collateral (including, without limitation, pursuant to
Section 363(k) of the Bankruptcy Code or any similar provision under any other
applicable Bankruptcy Law) or to exercise any rights under Section 1111(b) of
the Bankruptcy Code.

(ii) After the Discharge of First Lien Obligations and until the Discharge of
Second Lien Obligations has occurred, if any Grantor shall be subject to any
Insolvency or Liquidation Proceeding and the Second Lien Collateral Agent shall
desire to permit the use, sale or lease of cash collateral (as such term is
defined in Section 363(a) of the Bankruptcy Code or any similar Bankruptcy Law),
on which the Second Lien Collateral Agent or any other creditor has a Lien or to
permit any Grantor to obtain DIP Financing, then the Third Lien Collateral
Agent, on behalf of itself and the Third Lien Secured Parties, agrees that
(i) it will raise no objection to, or oppose or contest (or join with or support
any third party opposing, objecting or contesting), such cash collateral use or
DIP Financing (including any proposed orders for such cash collateral use and/or
DIP Financing which are acceptable to the Second Lien Collateral Agent) and it
will be deemed to have consented to such cash collateral use or DIP Financing
(including such proposed orders), (ii) to the extent the Liens securing the
Second Lien Obligations are subordinated to or on an equal and ratable basis
with such DIP Financing or cash collateral use, the Third Lien Collateral Agent
(A) will subordinate its Liens on the

 

-43-



--------------------------------------------------------------------------------

Collateral to the Liens securing such DIP Financing or use of cash collateral
(and all obligations relating thereto and any customary “carve-out” for
professional and United States Trustee fees) and to all adequate protection
Liens granted to the Second Lien Secured Parties on the same basis as the Liens
securing the Third Lien Obligations are subordinated to the Liens securing the
Second Lien Obligations under this Agreement) and (B) will not request adequate
protection or any other relief in connection therewith (except, as expressly
agreed by the Second Lien Collateral Agent or to the extent permitted by
Section 6.3), (iii) it will raise no objection to, or oppose or contest (or join
with or support any third party opposing, objecting or contesting) any lawful
exercise by any Second Lien Secured Party of the right to credit bid Second Lien
Obligations at any sale in foreclosure of Collateral (including, without
limitation, pursuant to Section 363(k) of the Bankruptcy Code or any similar
provision under any other applicable Bankruptcy Law) or to exercise any rights
under Section 1111(b) of the Bankruptcy Code.

(b) The Second Lien Collateral Agent on behalf of the Second Lien Secured
Parties and the Third Lien Collateral Agent on behalf of the Third Lien Secured
Parties agrees that it will not seek consultation rights in connection with, and
it will raise no objection, oppose or contest (or join with or support any third
party objecting, opposing or contesting), a motion to sell, liquidate or
otherwise dispose of Collateral under Section 363 of the Bankruptcy Code (or any
successor provision or any comparable provision of any other Bankruptcy Law) if
the requisite First Lien Secured Parties or after the Discharge of First Lien
Obligations, the requisite Second Lien Secured Parties have consented to such
sale, liquidation or other disposition. The Second Lien Collateral Agent on
behalf of itself and the Second Lien Secured Parties and the Third Lien
Collateral Agent on behalf of the Third Lien Secured Parties further agrees that
it will not directly or indirectly oppose or impede entry of any order in
connection with such sale, liquidation or other disposition, including orders to
retain professionals or set bid procedures in connection with such sale,
liquidation or disposition if the requisite First Lien Secured Parties or after
the Discharge of First Lien Obligations, the requisite Second Lien Secured
Parties have consented to (i) such retention of professionals and bid procedures
in connection with such sale, liquidation or disposition of such assets and
(ii) the sale, liquidation or disposition of such assets, in which event the
Second Lien Secured Parties and the Third Lien Secured Parties will be deemed to
have consented to the sale or disposition of Collateral pursuant to
Section 363(f) of the Bankruptcy Code (or any successor provision or any
comparable provision of any other applicable debtor relief law).

Section 6.2 Relief from the Automatic Stay. Until the Discharge of First Lien
Obligations has occurred, the Second Lien Collateral Agent, on behalf of itself
and the Second Lien Secured Parties, and the Third Lien Collateral Agent, on
behalf of itself and the Third Lien Secured Parties, agrees that it shall not
seek (or support any other Person seeking) relief from the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding in respect of the
Collateral, without the prior written consent of the First Lien Collateral
Agent. Until the Discharge of First Lien Obligations has occurred, the Second
Lien Collateral Agent, on behalf of itself and the Second Lien Secured Parties,
and the Third Lien Collateral Agent, on behalf of itself and the Third Lien
Secured Parties, further agrees that it shall not object (or support any other
Person who objects) to any motion by the First Lien Collateral Agent or the
First Lien Secured Parties for relief from the automatic stay or any other stay
in any Insolvency or Liquidation Proceeding in respect of the Collateral. After
the Discharge of First Lien

 

-44-



--------------------------------------------------------------------------------

Obligations and until the Discharge of Second Lien Obligations has occurred, the
Third Lien Collateral Agent, on behalf of itself and the Third Lien Secured
Parties, agrees that it shall not seek (or support any other Person seeking)
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the Collateral, without the prior written
consent of the Second Lien Collateral Agent. After the Discharge of First Lien
Obligations and until the Discharge of Second Lien Obligations has occurred, the
Third Lien Collateral Agent, on behalf of itself and the Third Lien Secured
Parties, further agrees that it shall not object (or support any other Person
who objects) to any motion by the Second Lien Collateral Agent or the Second
Lien Secured Parties for relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the Collateral.

Section 6.3 Adequate Protection. (a) (i) The Second Lien Collateral Agent, on
behalf of itself and the Second Lien Secured Parties, and the Third Lien
Collateral Agent, on behalf of itself and the Third Lien Secured Parties, agrees
that none of them shall contest (or support any other Person contesting):

(A) any request by the First Lien Collateral Agent or the First Lien Secured
Parties for adequate protection;

(B) any objection by the First Lien Collateral Agent or the First Lien Secured
Parties to any motion, relief, action or proceeding based on the First Lien
Collateral Agent or the First Lien Secured Parties claiming a lack of adequate
protection;

(C) the payment of interest, fees, expenses or other amounts to the First Lien
Collateral Agent or any other First Lien Secured Party under Section 506(b) or
506(c) of the Bankruptcy Code or otherwise;

(D) assert or support any claim for costs or expenses of preserving or disposing
of any Collateral under Section 506(c) of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law; or

(E) request any form of adequate protection except as permitted by
Section 6.3(b).

(ii) The Third Lien Collateral Agent, on behalf of itself and the Third Lien
Secured Parties, agrees that none of them shall contest (or support any other
Person contesting):

(A) any request by the Second Lien Collateral Agent or the Second Lien Secured
Parties for adequate protection;

(B) any objection by the Second Lien Collateral Agent or the Second Lien Secured
Parties to any motion, relief, action or proceeding based on the Second Lien
Collateral Agent or the Second Lien Secured Parties claiming a lack of adequate
protection;

 

-45-



--------------------------------------------------------------------------------

(C) the payment of interest, fees, expenses or other amounts to the Second Lien
Collateral Agent or any other Second Lien Secured Party under Section 506(b) or
506(c) of the Bankruptcy Code or otherwise;

(D) assert or support any claim for costs or expenses of preserving or disposing
of any Collateral under Section 506(c) of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law; or

(E) request any form of adequate protection except as permitted by
Section 6.3(b).

(b) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency or Liquidation Proceeding:

(i) if the First Lien Secured Parties (or any subset thereof) are granted
adequate protection in the form of additional payments or collateral in
connection with any DIP Financing or use of cash collateral, then the Second
Lien Collateral Agent, on behalf of itself or any of the Second Lien Secured
Parties, and the Third Lien Collateral Agent, on behalf of itself or any of the
Third Lien Secured Parties, may seek or request adequate protection in the form
of a Lien on such additional collateral, which Lien will be subject to the terms
of this Agreement subordinated to the Liens securing the First Lien Obligations
and such DIP Financing or use of cash collateral (and all obligations relating
thereto) on the same basis as the other Liens securing the Second Lien
Obligations and the Third Lien Obligations are so subordinated to the First Lien
Obligations under this Agreement, and

(ii) not in limitation of this Section 6.3 or elsewhere in this Agreement, in
the event the Second Lien Collateral Agent, on behalf of itself or any of the
Second Lien Secured Parties, or the Third Lien Collateral Agent, on behalf of
itself or any of the Third Lien Secured Parties, is entitled to and does seek or
request adequate protection in respect of Second Lien Obligations or the Third
Lien Obligations, respectively, and such adequate protection is granted in the
form of additional collateral, then the Second Lien Collateral Agent, on behalf
of itself or any of the Second Lien Secured Parties, and the Third Lien
Collateral Agent, on behalf of itself or any of the Third Lien Secured Parties,
agrees that the First Lien Collateral Agent shall also be granted a senior Lien
on such additional collateral as security for the First Lien Obligations and for
any cash collateral use or DIP Financing provided by the First Lien Secured
Parties and that any Lien on such additional collateral securing the Second Lien
Obligations or the Third Lien Obligations and any such cash collateral or DIP
Financing provided by the First Lien Secured Parties (and all obligations
relating thereto) and to any other Liens granted to the First Lien Secured
Parties as adequate protection on the same basis as the other Liens securing the
Second Lien Obligations and the Third Lien Obligations are so subordinated to
such First Lien Obligations under this Agreement. Except as otherwise expressly
set forth in Section 6.1 or in connection with the exercise of remedies with
respect to the Collateral, nothing herein shall limit the rights of any Second
Lien Secured Party or any Third Lien

 

-46-



--------------------------------------------------------------------------------

Secured Party from seeking adequate protection with respect to their rights in
the Collateral in any Insolvency or Liquidation Proceeding (but not including
adequate protection in the form of a cash payment, periodic cash payments or
otherwise).

Section 6.4 No Waiver. Subject to Sections 3.1(e) and 6.3(b), nothing contained
herein shall prohibit or in any way limit any First Lien Secured Party from
objecting in any Insolvency or Liquidation Proceeding or otherwise to any action
taken by the Second Lien Collateral Agent, any other Second Lien Secured Party,
the Third Lien Collateral Agent, or any other Third Lien Secured Party including
the seeking by the Second Lien Collateral Agent, any other Second Lien Secured
Party, the Third Lien Collateral Agent, or any other Third Lien Secured Party of
adequate protection, or the asserting by the Second Lien Collateral Agent, any
other Second Lien Secured Party, the Third Lien Collateral Agent, or any other
Third Lien Secured Party of any of its rights and remedies under the Second Lien
Financing Documents, the Third Lien Financing Documents or otherwise; provided,
however, that this Section 6.4 shall not limit the rights of the Second Lien
Secured Parties and the Third Lien Secured Parties under Section 3.1(e) of this
Agreement. Subject to Sections 3.1(e) and 6.3(b), after the Discharge of First
Lien Obligations and until the Discharge of Second Lien Obligations, nothing
contained herein shall prohibit or in any way limit any Second Lien Secured
Party from objecting in any Insolvency or Liquidation Proceeding or otherwise to
any action taken by the Third Lien Collateral Agent or any other Third Lien
Secured Party including the seeking by the Third Lien Collateral Agent or any
other Third Lien Secured Party of adequate protection, or the asserting by the
Third Lien Collateral Agent or any other Third Lien Secured Party of any of its
rights and remedies under the Third Lien Financing Documents or otherwise;
provided, however, that this Section 6.4 shall not limit the rights of the Third
Lien Secured Parties under Section 3.1(e) of this Agreement.

Section 6.5 Avoidance Issues. If any First Lien Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of any Grantor any amount paid in respect of First Lien
Obligations (a “Recovery”), then such First Lien Secured Party shall be entitled
to a reinstatement of First Lien Obligations with respect to all such recovered
amounts, and the Discharge of First Lien Obligations shall, to that extent, be
deemed not to have occurred for all purposes hereunder. If this Agreement shall
have been terminated prior to such Recovery or any finding of the invalidity of
a Lien of the First Lien Collateral Agent, this Agreement shall be reinstated in
full force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement. If any Second Lien Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of any Grantor any amount paid in respect of Second Lien
Obligations (a “Second Lien Recovery”), then such Second Lien Secured Party
shall, to that extent, be entitled to a reinstatement of Second Lien Obligations
with respect to all such recovered amounts, and the Discharge of Second Lien
Obligations shall be deemed not to have occurred for all purposes hereunder. If
this Agreement shall have been terminated prior to such Second Lien Recovery or
any finding of the invalidity of a Lien of the Second Lien Collateral Agent,
this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto from such date of reinstatement. If any
Third Lien Secured Party is required in any Insolvency or Liquidation

 

-47-



--------------------------------------------------------------------------------

Proceeding or otherwise to turn over or otherwise pay to the estate of any
Grantor any amount paid in respect of Third Lien Obligations (a “Third Lien
Recovery”), then such Third Lien Secured Party shall, to that extent, be
entitled to a reinstatement of Third Lien Obligations with respect to all such
recovered amounts, and the Discharge of Third Lien Obligations shall be deemed
not to have occurred for all purposes hereunder. If this Agreement shall have
been terminated prior to such Third Lien Recovery or any finding of the
invalidity of a Lien of the Third Lien Collateral Agent, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto from such date of reinstatement.

Section 6.6 Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of First
Lien Obligations, Second Lien Obligations or Third Lien Obligations, then, to
the extent the debt obligations distributed on account of the First Lien
Obligations, Second Lien Obligations or Third Lien Obligations are secured by
Liens upon the same property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

Section 6.7 Voting. None of the Second Lien Collateral Agent, Second Lien
Secured Parties, Third Lien Collateral Agent and Third Lien Secured Parties
shall support or vote in favor of any plan of reorganization (and each shall be
deemed to have voted to reject any plan of reorganization) that is inconsistent
with the terms of this Agreement. Without limiting the generality of the
foregoing, none of the Second Lien Collateral Agent, the Second Lien Secured
Parties, the Third Lien Collateral Agent or the Third Lien Secured Parties shall
support or vote in favor of any plan of reorganization unless such plan (a) pays
off, in cash in full, all First Lien Obligations or (b) is accepted by the class
of holders of First Lien Obligations voting thereon in accordance with
Section 1126(e) of the Bankruptcy Code.

Section 6.8 Post-Petition Interest. (a) None of the Second Lien Collateral
Agent, any other Second Lien Secured Party, the Third Lien Collateral Agent or
any other Third Lien Secured Party, shall oppose or seek to challenge any claim
by any First Lien Secured Party for allowance in any Insolvency or Liquidation
Proceeding of First Lien Obligations consisting of post-petition interest, fees
or expenses to the extent of the value of any First Lien Secured Party’s Lien,
without regard to the existence of the Lien of the Second Lien Collateral Agent
on behalf of the Second Lien Secured Parties and the Third Lien Collateral Agent
on behalf of the Third Lien Secured Parties on the Collateral.

(b) None of the First Lien Collateral Agent or any other First Lien Secured
Party shall oppose or seek to challenge any claim by the Second Lien Collateral
Agent, any other Second Lien Secured Party, the Third Lien Collateral Agent or
any other Third Lien Secured Party for allowance in any Insolvency or
Liquidation Proceeding of Second Lien Obligations or Third Lien Obligations
consisting of post-petition interest, fees or expenses to the extent of the
value of the Lien of the Second Lien Collateral Agent on behalf of the Second
Lien Secured Parties on the Collateral (after taking into account the rights of
the First Lien Collateral Agent in the First Lien Collateral for the benefit of
the other First Lien Secured Parties) or the Third Lien

 

-48-



--------------------------------------------------------------------------------

Collateral Agent on behalf of the Third Lien Secured Parties on the Collateral
(after taking into account the rights of the First Lien Collateral Agent and the
Second Lien Collateral Agent in the First Lien Collateral and the Second Lien
Collateral, respectively, and for the benefit of the other First Lien Secured
Parties and Second Lien Secured Parties, respectively).

(c) None of the Third Lien Collateral Agent or any other Third Lien Secured
Party, shall oppose or seek to challenge any claim by any Second Lien Secured
Party for allowance in any Insolvency or Liquidation Proceeding of Second Lien
Obligations consisting of post-petition interest, fees or expenses to the extent
of the value of any Second Lien Secured Party’s Lien, without regard to the
existence of the Lien of the Third Lien Collateral Agent on behalf of the Third
Lien Secured Parties on the Collateral.

Section 6.9 Other Matters. To the extent that the Second Lien Collateral Agent,
any Second Lien Secured Party, the Third Lien Collateral Agent or any Third Lien
Secured Party has or acquires rights under Section 363 or Section 364 of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law with
respect to any of the Collateral, the Second Lien Collateral Agent, on behalf of
itself and the Second Lien Secured Parties, and the Third Lien Collateral Agent,
on behalf of itself and the Third Lien Secured Parties, agree not to assert any
such rights without the prior written consent of the First Lien Collateral Agent
and with respect to the Third Lien Collateral Agent or any Third Lien Secured
Party, the prior written consent of the Second Lien Collateral Agent, provided
that if requested by the First Lien Collateral Agent or with respect to the
Third Lien Collateral Agent, the Second Lien Collateral Agent, the Second Lien
Collateral Agent and the Third Lien Collateral Agent shall timely exercise such
rights in the manner requested by the First Lien Collateral Agent or the Second
Lien Collateral Agent, as applicable, including any rights to payments in
respect of such rights.

Section 6.10 Waiver. Each of the Second Lien Collateral Agent, for itself and on
behalf of the Second Lien Secured Parties, and the Third Lien Collateral Agent,
for itself and on behalf of the Third Lien Secured Parties, waives any claim it
may hereafter have against any First Lien Secured Party arising out of the
election of any First Lien Secured Party of the application of
Section 1111(b)(2) of the Bankruptcy Code, and/or out of any cash collateral or
financing arrangement or out of any grant of a security interest in connection
with the Collateral in any Insolvency or Liquidation Proceeding so long as such
actions are not in express contravention of the terms of this Agreement. The
Third Lien Collateral Agent, for itself and on behalf of the Third Lien Secured
Parties, waives any claim it may hereafter have against any Second Lien Secured
Party arising out of the election of any Second Lien Secured Party of the
application of Section 1111(b)(2) of the Bankruptcy Code, and/or out of any cash
collateral or financing arrangement or out of any grant of a security interest
in connection with the Collateral in any Insolvency or Liquidation Proceeding so
long as such actions are not in express contravention of the terms of this
Agreement.

Section 6.11 Separate Grants of Security and Separate Classification. Each of
the First Lien Collateral Agent for itself and on behalf of the First Lien
Secured Parties, the Second Lien Collateral Agent, for itself and on behalf of
the Second Lien Secured Parties, and the Third Lien Collateral Agent, for itself
and on behalf of the Third Lien Secured Parties, acknowledges and agrees that:

 

-49-



--------------------------------------------------------------------------------

(a) the grants of Liens pursuant to the First Lien Security Documents, the
Second Lien Security Documents and the Third Lien Security Documents constitute
three separate and distinct grants of Liens;

(b) because of, among other things, their differing rights in the Collateral,
the Second Lien Obligations and Third Lien Obligations are fundamentally
different from the First Lien Obligations, and the Third Lien Obligations are
fundamentally different from the Second Lien Obligations, and each must be
separately classified in any plan of reorganization proposed or adopted in an
Insolvency or Liquidation Proceeding;

(c) the First Lien Obligations include all interest on First Lien Obligations
that accrues after the commencement of any Insolvency or Liquidation Proceeding
of any Grantor at the rate provided for in the applicable First Lien Financing
Documents, whether or not allowed or allowable, the Second Lien Obligations
include all interest on Second Lien Obligations that accrues after the
commencement of any Insolvency or Liquidation Proceeding of any Grantor at the
rate provided for in the applicable Second Lien Financing Documents, whether or
not allowed or allowable and the Third Lien Obligations include all interest on
Third Lien Obligations that accrues after the commencement of any Insolvency or
Liquidation Proceeding of any Grantor at the rate provided for in the applicable
Third Lien Financing Documents, whether or not allowed or allowable;

(d) the payment and satisfaction of all of the First Lien Obligations will be
secured on an equal and ratable basis by the Liens established in favor of the
First Lien Collateral Agent for the benefit of the First Lien Secured Parties;
the payment and satisfaction of all of the Second Lien Obligations will be
secured on an equal and ratable basis by the Liens established in favor of the
Second Lien Collateral Agent for the benefit of the Second Lien Secured Parties;
and the payment and satisfaction of all of the Third Lien Obligations will be
secured on an equal and ratable basis by the Liens established in favor of the
Third Lien Collateral Agent for the benefit of the Third Lien Secured Parties;
it being understood and agreed that nothing in this Section 6.11(d) is intended
to alter the priorities as among the First Lien Secured Parties, the Second Lien
Secured Parties and the Third Lien Secured Parties, as provided in Section 2.1;
and

(e) this Agreement constitutes a “subordination agreement” under Section 510 of
the Bankruptcy Code.

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims against the Grantors in
respect of the Collateral constitute only one secured claim (rather than three
separate classes of secured claims), then each of the Second Lien Collateral
Agent, on behalf of the Second Lien Secured Parties, and the Third Lien
Collateral Agent, on behalf of the Third Lien Secured Parties, hereby
acknowledges and agrees that, all distributions pursuant to Section 4.1 hereof
or otherwise shall be made as if there were three separate classes of secured
claims against the Grantors in respect of the Collateral (with the effect being
that, to the extent that the aggregate value of the Collateral is sufficient
(for this purpose ignoring all claims held by the Second Lien Collateral Agent
on behalf of the Second Lien Secured Parties and the Third Lien Collateral
Agent, on behalf of the Third Lien Secured Parties), the First Lien Secured
Parties shall be entitled to receive, in addition to amounts

 

-50-



--------------------------------------------------------------------------------

otherwise distributed to them in respect of principal, pre-petition interest and
other claims, all amounts owing in respect of post-petition interest, including
any additional interest payable pursuant to the First Lien Financing Documents
arising from or related to a default, which is disallowed as a claim in any
Insolvency or Liquidation Proceeding before any distribution is made in respect
of the claims held by the Second Lien Secured Parties and the Third Lien Secured
Parties with respect to the Collateral; each of the Second Lien Collateral
Agent, for itself and on behalf of the Second Lien Secured Parties, and the
Third Lien Collateral Agent, on behalf of the Third Lien Secured Parties, hereby
acknowledges and agrees to turn over to the First Lien Collateral Agent, for
itself and on behalf of the First Lien Secured Parties, all amounts otherwise
received or receivable by them to the extent needed to effectuate the intent of
this sentence (with respect to the payment of post-petition interest) even if
such turnover of amounts has the effect of reducing the amount of the claim of
the Second Lien Secured Parties and the Third Lien Secured Parties).

ARTICLE VII.

RELIANCE; WAIVERS; ETC.

Section 7.1 Reliance. Other than any reliance on the terms of this Agreement,
the First Lien Collateral Agent, on behalf of itself and the First Lien Secured
Parties, is hereby advised and acknowledges that the First Lien Secured Parties
(other than the Initial First Lien Collateral Agent and the Initial First Lien
Administrative Agent) have, independently and without reliance on the Second
Lien Collateral Agent, any Second Lien Secured Parties, the Third Lien
Collateral Agent or any Third Lien Secured Parties and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into the First Lien Financing Documents and be bound by the
terms of this Agreement and they will continue to make their own credit decision
in taking or not taking any action under the First Lien Financing Documents or
this Agreement. The Second Lien Collateral Agent, on behalf of itself and the
Second Lien Secured Parties, is hereby advised and acknowledges that the Second
Lien Secured Parties (other than the Initial Second Lien Administrative Agent
and the Initial Second Lien Collateral Agent) have, independently and without
reliance on any First Lien Secured Party or any Third Lien Secured Party, and
based on documents and information deemed by them appropriate, made their own
credit analysis and decision to enter into each of the Second Lien Financing
Documents and be bound by the terms of this Agreement and they will continue to
make their own credit decision in taking or not taking any action under the
Second Lien Financing Documents or this Agreement. The Third Lien Collateral
Agent, on behalf of itself and the Third Lien Secured Parties, is hereby advised
and acknowledges that the Third Lien Secured Parties have, independently and
without reliance on any First Lien Secured Party or any Second Lien Secured
Party, and based on documents and information deemed by them appropriate, made
their own credit analysis and decision to enter into each of the Third Lien
Financing Documents and be bound by the terms of this Agreement and they will
continue to make their own credit decision in taking or not taking any action
under the Third Lien Financing Documents or this Agreement.

Section 7.2 No Warranties or Liability. The First Lien Collateral Agent, on
behalf of itself and the First Lien Secured Parties under the First Lien
Financing Documents, acknowledges and agrees that each of the Second Lien
Collateral Agent, the Second Lien

 

-51-



--------------------------------------------------------------------------------

Secured Parties, the Third Lien Collateral Agent and the Third Lien Secured
Parties have made no express or implied representation or warranty, including
with respect to the execution, validity, legality, completeness, collectibility
or enforceability of any of the Second Lien Financing Documents, the Third Lien
Financing Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon. Each of the Second Lien Collateral Agent, on
behalf of itself and the Second Lien Secured Parties, and the Third Lien
Collateral Agent, on behalf of itself and the Third Lien Secured Parties,
acknowledges and agrees that the First Lien Secured Parties have made no express
or implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
First Lien Financing Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon. Except as otherwise provided
herein, the First Lien Secured Parties, the Second Lien Secured Parties and the
Third Lien Secured Parties will be entitled to manage and supervise their
respective extensions of credit and investment under, and provisions of, the
First Lien Financing Documents, the Second Lien Financing Documents and the
Third Lien Financing Documents, as applicable, in accordance with law and as
they may otherwise, in their sole discretion, deem appropriate. No Authorized
Collateral Agent and their related Secured Parties shall have any duty to any
other Authorized Collateral Agent or any of their related Secured Parties, in
each case, to act or refrain from acting in a manner which allows, or results
in, the occurrence or continuance of an event of default or default under any
agreements with any Grantor (including the Financing Documents), regardless of
any knowledge thereof which they may have or be charged with.

Section 7.3 No Waiver of Lien Priorities. (a) No right of any Secured Party or
the Authorized Collateral Agent to enforce any provision of this Agreement or
any Financing Document shall at any time in any way be prejudiced or impaired by
any act or failure to act on the part of any Grantor or by any act or failure to
act by any Secured Party or the Authorized Collateral Agent, or by any
noncompliance by any Person with the terms, provisions and covenants of this
Agreement or any of the Financing Documents, regardless of any knowledge thereof
which any Secured Parties may have or be otherwise charged with.

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Grantors under the First Lien Financing Documents
and subject to the provisions of Sections 5.1(a), 5.1(d), 5.3(a) and 5.5), the
First Lien Secured Parties, the First Lien Collateral Agent and any of them may,
at any time and from time to time in accordance with the First Lien Financing
Documents and/or applicable law, without the consent of, or notice to, any other
Authorized Collateral Agent or Secured Party, without incurring any liabilities
to any other Authorized Collateral Agent or Secured Party and without impairing
or releasing the Lien priorities and other benefits provided in this Agreement
(even if any right of subrogation or other right or remedy of an Authorized
Collateral Agent or any other Secured Party is affected, impaired or
extinguished thereby) do any one or more of the following:

(i) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the First Lien Obligations or any Lien on any First Lien Collateral or guaranty
thereof or any liability of any Grantor, or any liability incurred directly or
indirectly in respect thereof (including any increase in or extension of the
First Lien Obligations, without any restriction as to the amount (subject to
Section 5.3(a)

 

-52-



--------------------------------------------------------------------------------

hereof) tenor or terms of any such increase or extension) or otherwise amend,
renew, exchange, extend, modify or supplement in any manner any Liens held by
the First Lien Collateral Agent or any of the First Lien Secured Parties, the
First Lien Obligations or any of the First Lien Financing Documents;

(ii) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the First Lien Collateral or any
liability of any Grantor to the First Lien Secured Parties or the First Lien
Collateral Agent, or any liability incurred directly or indirectly in respect
thereof;

(iii) settle or compromise any First Lien Obligation or any other liability of
any Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the First Lien Obligations) in any manner
or order; and

(iv) exercise or delay in or refrain from exercising any right or remedy against
any Grantor or any security or any other Person, elect any remedy and otherwise
deal freely with the Grantors or any First Lien Collateral and any security and
any guarantor or any liability of any Grantor to the First Lien Secured Parties
or any liability incurred directly or indirectly in respect thereof.

(c) Except as otherwise provided herein, each of the Second Lien Collateral
Agent, on behalf of itself and the Second Lien Secured Parties, and the Third
Lien Collateral Agent, on behalf of itself and the Third Lien Secured Parties,
agrees that the First Lien Secured Parties shall have no liability to the Second
Lien Collateral Agent, any Second Lien Secured Parties, the Third Lien
Collateral Agent, or any Third Lien Secured Parties, and each of the Second Lien
Collateral Agent, on behalf of itself and the Second Lien Secured Parties, and
the Third Lien Collateral Agent, on behalf of itself and the Third Lien Secured
Parties, hereby waives any claim or defense against any First Lien Secured Party
or the First Lien Collateral Agent arising out of any and all actions which the
First Lien Secured Parties or the First Lien Collateral Agent may take or permit
or omit to take with respect to:

(i) the First Lien Financing Documents (other than this Agreement);

(ii) the collection of the First Lien Obligations; or

(iii) the foreclosure upon, or sale, liquidation or other Disposition of, any
First Lien Collateral, other than the obligation to conduct any sale in a
commercially reasonable manner.

Each of the Second Lien Collateral Agent, on behalf of itself and the Second
Lien Secured Parties, and the Third Lien Collateral Agent, on behalf of itself
and the Third Lien Secured Parties, agrees that the First Lien Secured Parties
have no duty to them in respect of the maintenance or preservation of the First
Lien Collateral, the First Lien Obligations or otherwise.

 

-53-



--------------------------------------------------------------------------------

(d) Until the Discharge of First Lien Obligations, each of the Second Lien
Collateral Agent, on behalf of itself and the Second Lien Secured Parties, and
the Third Lien Collateral Agent, on behalf of itself and the Third Lien Secured
Parties, hereby waives and agrees not to assert, to the fullest extent permitted
by law, any right to demand, request, plead or otherwise assert or otherwise
claim the benefit of, any marshalling, appraisal, valuation or other similar
right that may otherwise be available under applicable law with respect to the
Collateral or any other similar rights a junior secured creditor may have with
respect to the Collateral under applicable law. After the Discharge of First
Lien Obligations and until the Discharge of Second Lien Obligations, the Third
Lien Collateral Agent, on behalf of itself and the Third Lien Secured Parties,
hereby waives and agrees not to assert, to the fullest extent permitted by law,
any right to demand, request, plead or otherwise assert or otherwise claim the
benefit of, any marshalling, appraisal, valuation or other similar right that
may otherwise be available under applicable law with respect to the Collateral
or any other similar rights a junior secured creditor may have with respect to
the Collateral under applicable law.

Section 7.4 Obligations Unconditional. All rights, interests, agreements and
obligations of the Secured Parties hereunder shall remain in full force and
effect irrespective of:

(a) any lack of validity or enforceability of any Financing Documents or the
perfection or attachment of any liens thereunder;

(b) except as otherwise expressly set forth in this Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
Obligations, or any amendment or waiver or other modification, including any
increase in the amount thereof, whether by course of conduct or otherwise, of
the terms of any Financing Document;

(c) except as otherwise expressly set forth in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the Obligations or any guaranty thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
any Grantor; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of any Authorized Collateral
Agent, any Debt Representative or any Secured Party, in each case in respect of
this Agreement.

ARTICLE VIII.

MISCELLANEOUS.

Section 8.1 Notice of Event of Default. The First Lien Collateral Agent (for
purposes of this paragraph only, including each collateral agent for each series
of First Lien Obligations) agrees to use reasonable efforts to notify each other
Authorized Collateral Agent within ten (10) Business Days after obtaining actual
knowledge of any First Lien Debt Default, the Second Lien Collateral Agent will
use reasonable efforts to notify each other Authorized Collateral Agent within
ten (10) Business Days after obtaining actual knowledge of the occurrence of any
Second

 

-54-



--------------------------------------------------------------------------------

Lien Debt Default and the Third Lien Collateral Agent will use reasonable
efforts to notify each other Authorized Collateral Agent within ten
(10) Business Days after obtaining actual knowledge of the occurrence of any
Third Lien Debt Default. Each Debt Representative agrees to promptly notify each
other Debt Representative and each Authorized Collateral Agent of any “event of
default” in respect of its respective Financing Documents.

Section 8.2 Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any of the Financing Documents, the
provisions of this Agreement shall govern and control.

Section 8.3 Effectiveness; Continuing Nature of this Agreement; Severability.
This Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination and the First Lien
Secured Parties may continue, at any time and without notice to any other
Authorized Collateral Agent or any other Secured Party, to extend credit and
other financial accommodations and lend monies to or for the benefit of the
Grantors constituting First Lien Obligations in reliance hereon. Each of the
Second Lien Collateral Agent, on behalf of itself and the Second Lien Secured
Parties, and the Third Lien Collateral Agent, on behalf of itself and the Third
Lien Secured Parties, hereby waives any right it may have under applicable law
to revoke this Agreement or any of the provisions of this Agreement. The terms
of this Agreement shall survive, and shall continue in full force and effect, in
any Insolvency or Liquidation Proceeding. Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. All references to any Grantor shall include such Grantor as
debtor and debtor-in-possession and any receiver or trustee for any Grantor (as
the case may be) in any Insolvency or Liquidation Proceeding. This Agreement
shall terminate and be of no further force and effect:

(a) with respect to the First Lien Secured Parties and the First Lien
Obligations, on the date of Discharge of First Lien Obligations, subject to
Section 5.5 and the rights of the First Lien Secured Parties under Section 6.5;

(b) with respect to the Second Lien Secured Parties and the Second Lien
Obligations, on the Discharge of Second Lien Obligations, subject to Section 5.5
and the rights of the Second Lien Secured Parties under Section 6.5; and

(c) with respect to the Third Lien Secured Parties and the Third Lien
Obligations, on the date of Discharge of Third Lien Obligations, subject to
Section 5.5 and the rights of the First Lien Secured Parties under Section 6.5;

Notwithstanding the foregoing, such termination shall not relieve any party of
its obligations incurred hereunder prior to such date of termination.

Section 8.4 Amendments; Waivers. (a) No amendment, restatement, supplement,
modification or waiver of any of the provisions of this Agreement by any
Authorized Collateral Agent or any Debt Representative shall be deemed to be
made unless the same shall be in writing signed on behalf of such Debt
Representative or Authorized Collateral Agent or its authorized

 

-55-



--------------------------------------------------------------------------------

agent and, solely to the extent such amendment, restatement, supplement,
modification or waiver would be materially adverse to any Grantor, each such
Grantor. Each waiver, if any, shall be a waiver only with respect to the
specific instance involved and shall in no way impair the rights of the parties
making such waiver or the obligations of the other parties to such waiver in any
other respect or at any other time.

(b) Notwithstanding clause (a) above:

(i) any amendment, restatement, supplement or other modification of this
Agreement that has the effect solely of adding or maintaining Collateral,
securing additional indebtedness that is otherwise permitted by the terms of the
Financing Documents and this Agreement to be secured by the Collateral or
preserving, perfecting or establishing the Liens thereon or the rights of an
Authorized Collateral Agent therein will become effective when executed and
delivered by the Company, any other applicable Grantor party thereto and the
applicable Authorized Collateral Agent, or by the Company and any other
applicable Grantor party thereto, as applicable; and

(ii) no amendment, restatement, supplement or other modification of this
Agreement that imposes any obligation upon any Authorized Collateral Agent or
any Debt Representative, or adversely affects the rights of any Authorized
Collateral Agent or any Debt Representative, respectively, in each case, solely
in its capacity as such, will become effective without the consent of such
Person.

(c) Notwithstanding Section 8.4(a) above, the Authorized Collateral Agents and
each applicable Grantor may, without the consent of any other Secured Party,
enter into any amendment, restatement, supplement or other modification of this
Agreement (i) contemplated by Section 8.4(b) or (ii) to cure any ambiguity,
defect or inconsistency or to correct or supplement any provision in such
document that may be inconsistent with any other provision of a Security
Document, as applicable, or to further the intended purposes thereof or to
provide additional benefits or rights to the Secured Parties, as applicable, so
long as prior to the execution of any such amendment, restatement, supplement or
other modification referred to in this clause (c), each applicable Grantor shall
have delivered to the Authorized Collateral Agents an Officers’ Certificate to
the effect that such amendment, modification or waiver complies with the
requirements of this clause (c).

(d) Notwithstanding Section 8.4(a) above, each of the parties hereto agrees
that, following a Refinancing of any of the Obligations, made in accordance with
Section 5.5, Section 5.7 or Section 5.8, as the case may be, any New Agent and
the Grantors may, without the consent of any other Secured Party, enter into any
amendment, restatement, supplement or other modification of this Agreement
solely to the extent necessary to confirm that the Liens granted by the
applicable Refinance Security Documents in favor of the holders of such new
Obligations constitute Liens securing First Lien Obligations, Second Lien
Obligations or Third Lien Obligations, as the case may be, and to confirm that
such holders will be treated in the same manner as the First Lien Secured
Parties, Second Lien Secured Parties or Third Lien Secured Parties, as the case
may be, under this Agreement, so long as prior to the execution of any such
amendment, restatement, supplement or other modification referred to in this
clause (d), each

 

-56-



--------------------------------------------------------------------------------

applicable Grantor shall have delivered to each Debt Representative and each
Authorized Collateral Agent (including without limitation the New Agents) an
Officer’s Certificate to the effect that such amendment, restatement, supplement
or other modification complies with the requirements of this clause (d).

Section 8.5 Information Concerning the Grantors. (a) The First Lien Secured
Parties, the Second Lien Secured Parties and the Third Lien Secured Parties, as
respective groups, shall each be responsible for keeping themselves informed of
(i) the financial condition of the Grantors and all endorsers and/or guarantors
of the applicable Obligations, and (ii) all other circumstances bearing upon the
risk of nonpayment of the applicable Obligations.

(b) No Secured Party shall have any duty to advise any other Secured Party of
information known to it regarding such condition or any such circumstances or
otherwise. In the event any of the Secured Parties, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
any other Secured Party, it shall be under no obligation:

(i) to make, and such Secured Parties shall not make, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided;

(ii) to provide any additional information or to provide any such information on
any subsequent occasion;

(iii) to undertake any investigation; or

(iv) to disclose any information which, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

Section 8.6 Subrogation. With respect to the value of any payments or
distributions in cash, property or other assets that any of the Second Lien
Secured Parties or the Second Lien Collateral Agent or any of the Third Lien
Secured Parties or the Third Lien Collateral Agent, respectively, pays over to
the First Lien Collateral Agent or the First Lien Secured Parties under the
terms of this Agreement, the Second Lien Secured Parties or Third Lien Secured
Parties, as applicable, shall be subrogated to the rights of the First Lien
Secured Parties; provided that, each of the Second Lien Collateral Agent, on
behalf of itself and the other Second Lien Secured Parties and the Third Lien
Collateral Agent, on behalf of itself and the other Third Lien Secured Parties,
hereby agrees not to assert or enforce any such rights of subrogation it may
acquire as a result of any payment hereunder until the Discharge of First Lien
Obligations has occurred. With respect to the value of any payments or
distributions in cash, property or other assets that any of the Third Lien
Secured Parties or the Third Lien Collateral Agent, pays over to the Second Lien
Collateral Agent or the Second Lien Secured Parties under the terms of this
Agreement, the Third Lien Secured Parties shall be subrogated to the rights of
the Second Lien Secured Parties; provided that, the Third Lien Collateral Agent,
on behalf of itself and the Third Lien Secured Parties, hereby agrees not to
assert or enforce any such rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Second Lien Obligations has
occurred. The Grantors acknowledge and agree that the value of any payments or
distributions

 

-57-



--------------------------------------------------------------------------------

in cash, property or other assets received by (a) the Second Lien Collateral
Agent or the Second Lien Secured Parties or the Third Lien Collateral Agent or
the Third Lien Secured Parties, respectively, that are paid over to the First
Lien Collateral Agent or the First Lien Secured Parties pursuant to this
Agreement shall not reduce any of the Second Lien Obligations or the Third Lien
Obligations, respectively and (b) the Third Lien Collateral Agent or the Third
Lien Secured Parties that are paid over to the Second Lien Collateral Agent or
the Second Lien Secured Parties pursuant to this Agreement shall not reduce any
of the Third Lien Obligations.

Section 8.7 Application of Payments. All payments received by the First Lien
Collateral Agent or the First Lien Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the First Lien Obligations
provided for in the First Lien Financing Documents. All payments received by the
Second Lien Collateral Agent or any other Second Lien Secured Party after the
Discharge of First Lien Obligations may be applied, reversed and reapplied, in
whole or in part, to such part of the Second Lien Obligations provided for in
the Second Lien Financing Documents. All payments received by the Third Lien
Collateral Agent or any other Third Lien Secured Party after the Discharge of
First Lien Obligations and Second Lien Obligations may be applied, reversed and
reapplied, in whole or in part, to such part of the Third Lien Obligations
provided for in the Third Lien Financing Documents. The Second Lien Collateral
Agent, on behalf of itself and the Second Lien Secured Parties assents to any
extension or postponement of the time of payment of the First Lien Obligations
or any part thereof and to any other indulgence with respect thereto, and
subject to the other provisions of this Agreement, to any substitution, exchange
or release of any security which may at any time secure any part of the First
Lien Obligations and to the addition or release of any other Person primarily or
secondarily liable therefor. The Third Lien Collateral Agent, on behalf of
itself and the Third Lien Secured Parties assents to any extension or
postponement of the time of payment of the First Lien Obligations, the Second
Lien Obligations or any part thereof and to any other indulgence with respect
thereto, and subject to the other provisions of this Agreement, to any
substitution, exchange or release of any security which may at any time secure
any part of the First Lien Obligations or the Second Lien Obligations (as the
case may be) and to the addition or release of any other Person primarily or
secondarily liable therefor.

Section 8.8 SUBMISSION TO JURISDICTION; WAIVERS. (a) ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE
EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS; PROVIDED
THAT, SUBJECT TO THE OTHER LIMITATIONS SET FORTH HEREIN, NOTHING IN THIS SECTION
8.8 SHALL BE DEEMED OR OPERATE TO PRECLUDE (I) ANY AUTHORIZED COLLATERAL AGENT
OR DEBT REPRESENTATIVE FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS UNDER THE APPLICABLE FINANCING DOCUMENTS, OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF ANY AUTHORIZED COLLATERAL AGENT OR DEBT
REPRESENTATIVE OR (II) ANY

 

-58-



--------------------------------------------------------------------------------

PARTY FROM BRINGING ANY LEGAL ACTION OR PROCEEDING IN ANY JURISDICTION FOR THE
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT. EACH PARTY HEREBY AGREES THAT A
FINAL JUDGMENT IN ANY SUCH LEGAL ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF, IN CONNECTION
WITH ITS PROPERTIES AND ON BEHALF OF THE RESPECTIVE SECURED PARTIES IT
REPRESENTS, IRREVOCABLY (I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE
JURISDICTION AND VENUE OF THE COURTS DESCRIBED IN THE FIRST SENTENCE OF THIS
SECTION 8.8(); (II) WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION
OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR
CLAIM THE SAME; (III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH ACTION OR
PROCEEDING MAY BE MADE BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY
SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE APPLICABLE PARTY AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 8.9 HEREOF; PROVIDED HOWEVER THAT, EACH
GRANTOR INCORPORATED UNDER THE LAWS OF MEXICO, HEREBY APPOINTS THE COMPANY, AS
AUTHORIZED AGENT FOR SERVICE OF PROCESS IN ANY LEGAL ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND AGREES TO GRANT, AS SOON AS
POSSIBLE, BUT IN ANY EVENT WITHIN THE 5 BUSINESS DAYS FOLLOWING THE DATE OF
EXECUTION OF THIS AGREEMENT, A POWER OF ATTORNEY FOR LAWSUITS AND COLLECTIONS
(PODER PARA PLEITOS Y COBRANZAS) IN TERMS OF THE FIRST PARAGRAPH OF ARTICLE 2554
OF THE FEDERAL CIVIL CODE (CÓDIGO CIVIL FEDERAL) AND ITS CORRELATIVE ARTICLES IN
THE CIVIL CODES OF THE FEDERAL ENTITIES OF MEXICO BEFORE A MEXICAN NOTARY PUBLIC
IN FAVOR OF THE COMPANY; (IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(III) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (V) AGREES THAT NOTHING
HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

(b) EACH OF THE PARTIES HERETO, ON BEHALF OF ITSELF AND THE RESPECTIVE SECURED
PARTIES IT REPRESENTS, IF APPLICABLE, HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF

 

-59-



--------------------------------------------------------------------------------

DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO, ON
BEHALF OF ITSELF AND THE RESPECTIVE SECURED PARTIES IT REPRESENTS, IF
APPLICABLE, ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO
A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS
RELATED FUTURE DEALINGS. EACH PARTY HERETO, ON BEHALF OF ITSELF AND THE
RESPECTIVE SECURED PARTIES IT REPRESENTS, IF APPLICABLE, FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 8.8(b) AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

(c) EACH PARTY HERETO, ON BEHALF OF ITSELF AND THE RESPECTIVE SECURED PARTIES IT
REPRESENTS, IF APPLICABLE, WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.

(d) NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 8.8, WITH RESPECT
TO ANY DISPUTE INVOLVING ANY GRANTOR INCORPORATED UNDER THE LAWS OF MEXICO, EACH
OF THE PARTIES HERETO (i) EXPRESSLY, IRREVOCABLY AND UNCONDITIONALLY AGREES TO
SUBMIT FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF; AND (ii) WAIVES ANY OTHER JURISDICTION TO WHICH IT MAY BE ENTITLED BY
REASON OF ITS PRESENT OR FUTURE DOMICILE OR OTHERWISE.

Section 8.9 Notices. All notices to the Secured Parties permitted or required
under this Agreement shall also be sent to the applicable Authorized Collateral
Agent. Unless otherwise specifically provided herein, any notice, request or
other communication herein required or permitted to be given shall be in writing
and may be personally served, faxed, electronically mailed or sent by United
States mail or courier service. All notices and communications shall be deemed
to have been duly given: at the time delivered by hand, if personally delivered;
five Business Days after being deposited in the mail, postage prepaid, if
mailed; when receipt acknowledged, if telecopied; and the next Business Day
after timely delivery to the courier, if sent by overnight air courier
guaranteeing next day delivery and shall

 

-60-



--------------------------------------------------------------------------------

be deemed to have been given when delivered in person or by courier service,
upon receipt of electronic mail, facsimile, or United States mail (registered or
certified) with postage prepaid and properly addressed. For the purposes hereof,
the addresses of the parties hereto shall be as set forth below each party’s
name on the signature pages attached hereto or, with respect to any Debt
Representative or Authorized Collateral Agent that becomes a party hereto after
the date hereof, at such address as such Person may specify in the applicable
Joinder, or, as to each party, at such other address as may be designated by
such party in a written notice to all of the other parties.

Section 8.10 Further Assurances. The First Lien Collateral Agent, on behalf of
itself and the First Lien Secured Parties, the Second Lien Collateral Agent, on
behalf of itself and the Second Lien Secured Parties, the Third Lien Collateral
Agent, on behalf of itself and the Third Lien Secured Parties, and the Grantors,
agree that each of them shall take such further action and shall execute and
deliver such additional documents and instruments (in recordable form, if
requested) as the applicable Authorized Collateral Agent may reasonably request
to effectuate the terms of and the Lien priorities contemplated by this
Agreement.

Section 8.11 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 8.12 Binding on Successors and Assigns. This Agreement shall be binding
upon the Authorized Collateral Agents, the Secured Parties and their respective
successors and assigns. If any one of the Authorized Collateral Agents resigns
or is replaced pursuant to the Financing Documents, its successor shall be
deemed to be a party to this Agreement and shall have all of the rights of and
be subject to all of the obligations of this Agreement.

Section 8.13 Specific Performance. Each of the Authorized Collateral Agents may
demand specific performance of this Agreement. The First Lien Collateral Agent,
on behalf of itself and the First Lien Secured Parties, the Second Lien
Collateral Agent, on behalf of itself and the Second Lien Secured Parties, and
the Third Lien Collateral Agent, on behalf of itself and the Third Lien Secured
Parties, hereby irrevocably waive any defense based on the adequacy of a remedy
at law and any other defense which might be asserted to bar the remedy of
specific performance in any action which may be brought by any of the Authorized
Collateral Agents or the Secured Parties.

Section 8.14 Headings. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

Section 8.15 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
email or facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement or such other document or instrument, as
applicable.

 

-61-



--------------------------------------------------------------------------------

Section 8.16 Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement and this
Agreement, when executed and delivered by the First Lien Collateral Agent and
the Second Lien Collateral Agent (and when a joinder is executed and delivered
by the Third Lien Collateral Agent) will constitute the valid and legally
binding obligation of each of the First Lien Collateral Agent, the Second Lien
Collateral Agent and the Third Lien Collateral Agent, respectively, enforceable
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium fraudulent
transfer, fraudulent conveyance or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles.

Section 8.17 No Third-Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
Secured Parties. No other Person shall have or be entitled to assert rights or
benefits hereunder and shall not be deemed to be a third-party beneficiary
hereof. Nothing in this Agreement shall impair, as between the Grantors and the
Secured Parties, the obligations of the Grantors to pay principal, interest,
fees and other amounts as provided in the applicable Financing Documents.

Section 8.18 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purposes of defining the relative
rights of the First Lien Secured Parties, the Second Lien Secured Parties and
the Third Lien Secured Parties, each as a respective group. None of the Grantors
or any other creditor thereof shall have any rights hereunder and no Grantor may
rely on the terms hereof. Nothing in this Agreement is intended to or shall
impair the obligations of the Grantors, which are absolute and unconditional, to
pay the Obligations as and when the same shall become due and payable in
accordance with their term.

Section 8.19 Additional Grantors. The Company shall cause each of its
subsidiaries that becomes a Grantor or is required by any Financing Document to
become a party to this Agreement to become a party to this Agreement by causing
such subsidiary to execute and deliver to the parties hereto a Grantor Joinder,
pursuant to which such subsidiary shall agree to be bound by the terms of this
Agreement to the same extent as if it had executed and delivered this Agreement
as of the date hereof. The Company agrees to provide to each Debt Representative
and Authorized Collateral Agent a copy of each Grantor Joinder executed and
delivered pursuant to this Section 8.19.

[Signature Pages Follow]

 

-62-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Initial First Lien Collateral Agent

By:  

/s/ Nicole Kroll

Name: Nicole Kroll

Title: Assistant Vice President

 

Address:

 

50 South Sixth St., Suite 1290

Minneapolis, MN 55402

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Initial First Lien Administrative Agent

By:  

/s/ Nicole Kroll

Name: Nicole Kroll

Title: Assistant Vice President

 

Address:

 

50 South Sixth St., Suite 1290

Minneapolis, MN 55402

 

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Second Lien Collateral Agent

By:  

/s/ Nicole Kroll

Name: Nicole Kroll

Title: Assistant Vice President

 

Address:

 

50 South Sixth St., Suite 1290

Minneapolis, MN 55402

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Initial Second Lien Administrative Agent

By:  

/s/ Nicole Kroll

Name: Nicole Kroll

Title: Assistant Vice President

 

Address:

 

50 South Sixth St., Suite 1290

Minneapolis, MN 55402

 

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed to by:

 

HORNBECK OFFSHORE SERVICES, INC.

HORNBECK OFFSHORE SERVICES, LLC

HORNBECK OFFSHORE TRANSPORTATION, LLC

HOS-IV, LLC

HORNBECK OFFSHORE TRINIDAD & TOBAGO, LLC

HORNBECK OFFSHORE OPERATORS, LLC

ENERGY SERVICES PUERTO RICO, LLC

HORNBECK OFFSHORE INTERNATIONAL, LLC

HOS PORT, LLC

HOS HOLDING, LLC

HOI HOLDING, LLC

By:  

/s/ James O. Harp, Jr.

Name: James O. Harp, Jr.

Title: Executive Vice President and Chief Financial Officer

HOS DE MEXICO II, S. DE R.L. DE C.V.

By:  

/s/ Samuel A. Giberga

Name: Samuel A. Giberga

Title: Vice President

 

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

Intercreditor Agreement

U.S.-FLAG VESSELS1

 

VESSEL NAME

   OFFICIAL NUMBER

HOS BAYOU

       1244577

HOS BEIGNET

       1097129

HOS BLACK FOOT

       1244582

HOS BLACK ROCK

       1244583

HOS BLACK WATCH

       1244581

HOS BLUEWATER

       1136268

HOS BOUDIN

       1088474

HOS BOURRE

       1076184

HOS BRIARWOOD

       1244594

HOS BRIMSTONE

       1124426

HOS CALEDONIA

       1244585

HOS CAPTAIN

       1244589

HOS CAROLINA

       1244587

HOS CAROUSEL

       1246522

HOS CAYENNE

       1076117

HOS CEDAR RIDGE

       1246521

HOS CENTERLINE

       981472

HOS CHICORY

       1076182

HOS CLAYMORE

       1244588

HOS CLEARVIEW

       1244579

HOS COLT

       1253896

HOS COMMANDER

       1244578

HOS COQUILLE

       1076183

HOS CROCKETT

       1244584

HOS GEMSTONE

       1141952

HOS GREYSTONE

       1144440

HOS LODE STAR

       1205155

HOS MYSTIQUE

       1205143

HOS NORTH STAR

       1205154

HOS PINNACLE

       1205149

HOS POLESTAR

       1205152

HOS RED DAWN

       1244590

HOS RED ROCK

       1244591

HOS RENAISSANCE

       1244592

HOS RESOLUTION

       1205144

HOS RIDGEWIND

       1114862

 

1 

NTD: Schedules subject to update to account for any subsequent re-flagging.

 

Schedule 1-1



--------------------------------------------------------------------------------

HOS RIVERBEND

       1244595

HOS SANDSTORM

       1124424

HOS SHOOTING STAR

       1205153

HOS SILVERSTAR

       1144439

HOS STORMRIDGE

       1124421

HOS STRONGLINE

       988333

HOS WARLAND

       1253611

HOS WARHORSE

       1258860

HOS WILD HORSE

       1258861

HOS WILDWING

       1205151

HOS WINDANCER

       1205150

HOS WOODLAND

       1253612

 

Schedule 1-2



--------------------------------------------------------------------------------

SCHEDULE 2

Intercreditor Agreement

MEXICAN-FLAG VESSELS

 

VESSEL NAME

   OFFICIAL NUMBER

HOS BROWNING

       [— ]

HOS CORAL

       [— ]

HOS CRESTVIEW

       [— ]

HOS REMINGTON

       [— ]

HOS SILVER ARROW

       [— ]

HOS SWEET WATER

       [— ]

HOS WINCHESTER

       [— ]

 

Schedule 2-1



--------------------------------------------------------------------------------

SCHEDULE 3

Intercreditor Agreement

VESSEL MORTGAGES ON U.S.-FLAG VESSELS

First Preferred Fleet Mortgage, dated as of June 15, 2017, granted by Hornbeck
Offshore Services, LLC, as Shipowner, in favor of Wilmington Trust, National
Association, as Collateral Agent, as Trustee/Mortgagee, which was filed with the
National Vessel Documentation Center of the U.S. Coast Guard (the “NVDC”) on
June 16, 2017 at 2:30 p.m. and recorded in Batch 45258800 with Document ID 3, as
amended by First Amendment to First Preferred Fleet Mortgage, dated
September 20, 2018, which was filed with the NVDC on September 21, 2018 at 10:36
a.m. and recorded in Batch 56549800 with Document ID 4.

Second Preferred Fleet Mortgage, dated as of February 7, 2019, granted by
Hornbeck Offshore Services, LLC, as Shipowner, in favor of Wilmington Trust,
National Association, as Collateral Agent, as Trustee/Mortgage2

 

2 

NTD: Description to be updated with NVDC filing information.

 

Schedule 3-1



--------------------------------------------------------------------------------

SCHEDULE 4

Intercreditor Agreement

VESSEL MORTGAGES ON MEXICAN-FLAG VESSELS

First Lien Maritime Mortgage, dated as of May 11, 2018, by and among HOS de
Mexico II, S. de R.L. de C.V., as Mortgagor, and Wilmington Trust, National
Association, as Collateral Agent, as Mortgagee

Second Lien Maritime Mortgage, dated as of [-], 2019, by and among HOS de Mexico
II, S. de R.L. de C.V., as Mortgagor, and Wilmington Trust, National
Association, as Collateral Agent, as Mortgagee

 

Schedule 4-1